Exhibit 10.1

SHARE PURCHASE AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT is made effective as of the 2nd day of March, 2011.

AMONG:

CARBON GREEN NA INC., a company incorporated pursuant to the laws of the State
of Colorado

(the “Target”)

AND:

THE ACCEPTING SHAREHOLDERS OF THE TARGET, as listed on Schedule “A” attached
hereto (each, an “Accepting Shareholder” and collectively, the “Accepting
Shareholders”)

AND:

HUNT GLOBAL RESOURCES, INC., a company incorporated pursuant to the laws of the
State of Colorado

(the “Purchaser”)

WHEREAS:

A.

The respective Boards of Directors of Target and Purchaser have approved this
Agreement and the acquisition of the Target by Purchaser upon the terms and
subject to the conditions set forth in this Agreement;

B.

The Accepting Shareholders are the registered and/or beneficial owners of
93,500,000 common stock, 2,500,000 Class A Preferred Stock and 9,500,000 Class B
Preferred Stock (collectively the “Shares”) in the capital of the Target
representing approximately 85% of the common shares and 96% of the preferred
shares of the issued and outstanding capital of the Target;

C.

The Purchaser has made an offer to acquire all of the Shares (also called the
“Share Sale”)  in exchange for an aggregate:

(i)

30,249,256 Purchaser Common Shares (“PC Shares”);

(ii)

123,675 Purchaser Series A (“P Series A”);

(iii)

123,675 Purchaser Series B (“P Series B”);

(iv)

24,000 Purchaser Series A Warrants (“PS A Warrants”) exercisable at $208 per
Purchaser Series A share in exchange for the Vendor Series A; and

(v)

38,285 Purchaser Series B Warrants (“PS B Warrants”) exercisable at $248 per
Purchaser Series B share in exchange for the Vendor Series B.

(collectively “Consideration Securities”) and allocated as set forth in the
execution page hereto at Schedule “A”.  The PS A Warrants and PS B Warrants are
five year warrants exercisable at the above stated prices and such warrants
shall be convertible to common share warrants, with appropriate alteration of
payment prices, upon conversion conditions arising for the P Series A and P
Series B shares; and

D.

Upon the terms and subject to the conditions set forth in this Agreement, the
Accepting Shareholders have agreed to sell to the Purchaser and the Purchaser
has agreed to purchase from the Accepting Shareholders all of the Accepting
Shareholders’ legal and beneficial interest in the Shares in the capital of the
Target.

E.

Following the acceptance for exchange of the Shares pursuant to the Share Sale,
upon the terms and subject to the conditions set forth in this Agreement, the
Purchaser will cause to effected a mergerco, Inc. (“Mergerco), a Colorado
incorporated corporation and wholly-owned subsidiary of the Purchaser, which
Mergerco will be merged with and into the Target, with the Target continuing as
the Surviving Corporation (the “Merger”), in accordance with the corporation
laws of the state of Colorado, whereby each remaining, after the Share Sale,
issued and outstanding share of common stock, par value $0.0001 per share, of
the Target, and each issued and outstanding share of Class B Preferred Stock,
par value $0.0001 per share, of the Target ( other than Dissenting Shares) will
be converted into the right to receive the shares of Purchaser common stock, no
par value, and shares of Purchaser Series A and B Preferred Stock;

1




--------------------------------------------------------------------------------




F.

The Board of Directors of the Target  has, upon the terms and subject to the
conditions set forth herein, unanimously (i) determined that the transactions
contemplated by this Agreement, including the Share Sale and the Merger, are
fair to and in the best interests of the Target and its stockholders, (ii)
approved and declared advisable this Agreement and the transactions contemplated
hereby, including the Share Sale and the Merger, and (iii) recommended that the
Target’s Accepting Shareholders accept the Share Sale, sell their Shares to the
Purchaser in the Share Sale and, to the extent applicable, adopt this Agreement
and approve the Merger; 

G.

The Boards of Directors of Purchaser and Mergerco have, upon the terms and
subject to the conditions set forth herein, unanimously (i) determined that the
transactions contemplated by this Agreement, including the Share Sale and the
Merger, are fair to and in the best interests of the Purchaser, Mergerco and
their respective stockholders, and (ii) approved and declared advisable this
Agreement and the transactions contemplated hereby, including the Share Sale and
the Merger;




AGREEMENT




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties covenant and agree as follows:

ARTICLE 1
INTERPRETATION

1.1

Definitions

In this Agreement the following words and phrases will have the following
meanings:

(a)

“Accounting Date” has the meaning set forth in sub-Section 1.1(ttt);

(b)

“Affiliate,” with respect to any specified Person at any time, means each Person
directly or indirectly through one or more intermediaries controlling,
controlled by or under direct or indirect common control with such specified
Person at such time, provided that the Accepting Shareholders and the Target
shall be deemed to be Affiliates of each other;

(c)

“Agreement” means this Share Purchase Agreement, including the Schedules hereto,
as it may from time to time be supplemented or amended;

(d)

“Applicable Law” means, with respect to any Person, any federal, state,
territorial, provincial, municipal or local or foreign statute, law, ordinance,
rule, administrative interpretation, regulation, Order, writ, injunction,
directive, judgment, decree or other requirement, all as in effect as of the
Closing, of any Governmental Body (including any Environmental Laws) applicable
to such Person or any of its Affiliates or any of their respective properties,
assets, officers, directors, employees, consultants or agents (in connection
with such officer’s, director’s, employee’s, consultant’s or agent’s activities
on behalf of such Person or any of its Affiliates);

(e)

“Applicable Securities Laws” means all applicable securities laws in all
jurisdictions relevant to the issuance of securities of the Purchaser pursuant
to the terms of this Agreement;

(f)

“Associate” means with respect to any Person (a) any other Person of which such
Person is an officer or partner or is, directly or indirectly, the beneficial
owner of ten percent (10%) or more of any class of equity securities issued by
such other Person, (b) any trust or other estate in which such Person has a ten
percent (10%) or more beneficial interest or as to which such Person serves as
trustee or in a similar fiduciary capacity, and (c) any relative or spouse of
such Person, or any relative of such spouse who has the same home as such Person
or who is a director or officer of such Person or any Affiliate thereof;

(g)

 “Business” means the business as heretofore or currently conducted by the
Companies;

(h)

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Colorado are authorized or required by law to close;

(i)

“Class A Preferred Stock” means the Target’s authorized Class A preferred stock,
par value $0.0001;

(j)

“Class B Preferred Stock” means the Target’s authorized Class B preferred stock,
par value $0.0001;

(k)

“Closing” means the closing of the Transaction pursuant to the terms of this
Agreement on the Closing Date;




2




--------------------------------------------------------------------------------




(l)

“Closing Date” has the meaning set forth in Section article 5.1;

(m)

“Colorado Law” has the meaning set forth in sub-section 2.3(a);

(n)

“Companies” means, collectively, the Target and its subsidiaries or affiliates;

(o)

“Consideration Securities” means the Consideration Shares and the Consideration
Warrants set forth in the pre-amble hereto;

(p)

“Consideration Shares” means that certain number of  PC Shares, P Series A
shares and P Series B shares to be issued by the Purchaser to the Accepting
Shareholders, as set forth in the preamble hereto, as payment for the Shares as
set forth within the signature pages hereto under the section entitled
“Executing Accepting Shareholders”, subtitled, “Purchaser Consideration Paid”;

(q)

“Consideration Warrants” means that certain number of PS A Warrants and PS B
Warrants to be issued by the Purchaser to the Accepting Shareholders, as set
forth in the preamble hereto, as payment for the Shares as set forth within the
signature pages hereto under the section entitled, “Executing Accepting
Shareholders” subtitled, “Purchaser Consideration Paid”;

(r)

“Contaminant” means any pollutant, contaminant, waste, hazardous substance,
hazardous material, toxic substance or dangerous good defined, judicially
interpreted or identified in any Environmental Laws, including any that may
impair the quality of any waters;

(s)

“Contracts” means all contracts, agreements, options, leases, licences, sales
and purchase orders, commitments and other instruments of any kind, whether
written or oral, to which the Target or the Accepting Shareholders is a party on
the Closing Date;

(t)

“Copyrights” has the meaning set forth in Section 3.25.1.3;

(u)

“Damages” means all demands, claims, actions, causes of action, assessments,
losses, damages, costs, expenses, liabilities, judgments, awards, fines,
sanctions, penalties, charges and amounts paid in settlement (net of insurance
proceeds actually received), including (i) interest on cash disbursements in
respect of any of the foregoing and (ii) reasonable costs, fees and expenses of
attorneys, accountants and other agents of, or other Persons retained by, such
Person;

(v)

“Disclosure document” has the meaning set forth in Section 3, first paragraph;

(w)

 “Disposal” or “Disposed” and correlative terms means any disposal by any means,
including dumping, incineration, spraying, pumping, injecting, depositing or
burying;

(x)

“Effective Time” has the meaning set forth in Section 2.4;

(y)

“Employee” has the meaning set forth in Section 3.16.1.2;

(z)

“Employee Agreement” has the meaning set forth in Section 3.16.1.3;

(aa)

“Employee Plan” has the meaning set forth in Section 3.16.1.1;

(bb)

“Employment Agreements” has the meaning set forth in Section 9.5.2;

(cc)

“Encumbrances” means any lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, option or encumbrance of any
nature or kind whatsoever, other than: (i) statutory liens for Taxes not yet due
and payable and (ii) such imperfections of title, easements and encumbrances, if
any, that will not result in a Material Adverse Effect;

3




--------------------------------------------------------------------------------




(dd)

“Environmental Laws” means all applicable international, federal, provincial,
state, municipal and local treaties, conventions, laws, statutes, ordinances,
by-laws, codes, regulations, and all policies, guidelines, standards, orders,
directives and decisions rendered or promulgated by any ministry, department or
administrative or regulatory agency or body whatsoever (including international
organizations formed by or participated in by any national, provincial or state
government or representatives thereof) relating to fisheries, health and safety,
the protection or preservation of the environment or the manufacture,
processing, distribution, use, treatment, storage, Disposal, discharge,
transport or handling of any contaminant, pollutant, dangerous substance, liquid
waste, industrial waste, hauled liquid waste, toxic substance, special waste,
hazardous waste, hazardous material or hazardous substance as defined in or
pursuant to any Environmental Laws, law, judgment, decree, order, injunction,
rule, statute or regulation of any court, arbitrator or governmental authority
by which  any of the Companies’ respective businesses or assets is bound or is
subject to;

(ee)

“Environmental Liabilities” means all Liabilities of a Person (whether such
Liabilities are owed by such Person to Governmental Bodies, third parties or
otherwise) whether currently in existence or arising hereafter that arise under
or relate to any Environmental Laws;

(ff)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

(gg)

“GAAP” means United States generally accepted accounting principles or
international financial reporting standards, applied on a consistent basis with
prior years, as applicable in accordance with prevailing practice and law;

(hh)

“Governmental Body” means any

(i)

nation, state, county, city, town, village, district, or other jurisdiction of
any nature,

(ii)

federal, state, local, municipal, foreign, or other government,

(iii)

governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal),

(iv)

multi-national organization or body, or

(v)

body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature;

(ii)

“IFRS” means International Financial Reporting Standards, applied on a
consistent basis with prior years;

(jj)

“Intellectual Property Assets” has the meaning set forth in Section 3.25.1;

(kk)

“Inventory” means all items of inventory notwithstanding how classified in the
financial records of a Person, including all raw materials, work-in-process,
finished goods, supplies, spare parts, samples, cores and stores of a Person;

(ll)

“Key Personnel” means the present management of the Accepting Shareholders as
set out in the Disclosure document;

(mm)

“Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty;

(nn)

“Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, determined, determinable or otherwise and whether or not the same is
required to be accrued on the financial statements of such Person;

(oo)

“Lien” means, with respect to any asset, any mortgage, assignment, trust or
deemed trust (whether contractual, statutory or otherwise arising), title defect
or objection, lien, pledge, charge, security interest, hypothecation,
restriction, Encumbrance or charge of any kind in respect of such assets;




4




--------------------------------------------------------------------------------




(pp)

“Losses” means any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by the Purchaser or the
Companies, including damages for lost profits or lost business opportunities;

(qq)

“Management Agreements” has the meaning set forth in Section 9.5.1;

(rr)

“Marks” has the meaning set forth in Section 3.25.1.1;

(ss)

“Material Contracts” means those subsisting commitments, contracts, instruments,
leases and other agreements, oral or written, entered into by either of the
Companies, by which the Companies are bound or to which they or their respective
assets are subject which have total payment obligations on the part of any of
the Companies which exceed
$50,000 or are for a term of or in excess of one (1) year;

(tt)

“Material Adverse Effect” when used in connection with an entity means any
change, event, violation, inaccuracy, circumstance or effect that is materially
adverse to the business, assets (including intangible assets), liabilities,
capitalization, ownership, financial condition or results of operations of such
entity and all of its Affiliates, taken as a whole, other than any change,
event, circumstance or effect to the extent resulting from (A) the announcement
of the execution of this Agreement and the transactions contemplated hereby, (B)
changes in legal or regulatory conditions generally affecting the Business,
except that any change, effect, event or occurrence described in this subsection
(B) will be considered in determining whether there has been, or will be, a
Material Adverse Effect if the same disproportionately affects the Companies or
the Business, (C) changes or effects that generally affect the Business,
(D) changes in general economic conditions or (E) changes in GAAP;

(uu)

“Material Interest” has the meaning set forth in Section Article 1(v)(kkk);

(vv)

“Merger” has the meaning set forth in preamble E;

(ww)

“Mergerco has the meaning set forth in preamble E;

(xx)

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or authority or by any
arbitrator;

(yy)

“Organizational Documents” means,

(i)

the articles or certificate of incorporation and the bylaws of a corporation,

(ii)

any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person, and

(iii)

any amendment to any of the foregoing;

(zz)

“Patents” has the meaning set forth in Section 3.25.1.2;

(aaa)

“Permitted Liens” means (i) Liens for Taxes or governmental assessments, charges
or claims the payment of which is not yet due, or for Taxes the validity of
which is being contested in good faith by appropriate proceedings; (ii)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Persons and other Liens imposed by Applicable Laws
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith; (iii) Liens relating to deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements (iv) Liens and Encumbrances
specifically identified in the balance sheet included in the Target Financial
Statements; (v) Liens securing executory obligations under any lease that
constitutes an “operating lease” under GAAP; and (vi) other Liens set forth in
the Disclosure document; provided, however, that, with respect to each of
clauses (i) through (v), to the extent that any such Encumbrance or Lien arose
prior to the date of the balance sheet included in the Target Financial
Statements and relates to, or secures the payment of, a Liability that is
required to be accrued under GAAP, such Encumbrance or Lien shall not be a
Permitted Lien unless adequate accruals for such Liability have been established
therefor on such balance sheet in conformity with GAAP;




5




--------------------------------------------------------------------------------




(bbb)

“Person” includes an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative thereof;

(ccc)

 “Premises” means those premises that have been occupied or used, or are
occupied or used, by the Companies in connection with the Business;

(ddd)

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator;

(eee)

“Purchaser Accounting Date” has the meaning set forth in Section 4.11;

(fff)

“Purchaser SEC Documents” has the meaning set forth in Section 4.10;

(ggg)

“Purchaser Shares” means the authorized common shares in the capital stock of
the Purchaser;

(hhh)

“Purchaser Disclosure document” has the meaning set forth in Section 4, first
paragraph;

(iii)

“Purchaser’s Solicitors” means the law firm of Joel Seidner, Esq.;

(jjj)

“Regulation S” means Regulation S promulgated under the Securities Act;

(kkk)

“Related Party” means, with respect to a particular individual:

(i)

each other member of such individual’s Family;

(ii)

any Person that is directly or indirectly controlled by such individual or one
or more members of such individual’s Family;

(iii)

any Person in which such individual or members of such individual’s Family hold
(individually or in the aggregate) a Material Interest;

(iv)

any Person with respect to which such individual or one or more members of such
individual’s Family serves as a director, officer, partner, executor, or trustee
(or in a similar capacity), and

with respect to a specified Person other than an individual:

(i)

any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;

(ii)

any Person that holds a Material Interest in such specified Person;

(iii)

each Person that serves as a director, officer, partner, executor, or trustee of
such specified Person (or in a similar capacity);

(iv)

any Person in which such specified Person holds a Material Interest;

(v)

any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity);, and

(vi)

any Related Person of any individual described in clause (ii) or (iii)
immediately above.

For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse, (iii) any other natural person who
is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least twenty percent (20%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least twenty percent (20%) of the outstanding equity securities
or equity interests in a Person;




6




--------------------------------------------------------------------------------




(lll)

“Release” means releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, migrating, escaping, leaching, Disposing,
dumping, depositing, spraying, burying, abandoning, incinerating, seeping or
placing, or any similar action defined in any Environmental Laws;

(mmm)

“Second Closing” has the meaning set forth in Section 5.1;

(nnn)

“SEC” means the United States Securities and Exchange Commission;

(ooo)

“Securities Act” means the United States Securities Act of 1933, as amended;

(ppp)

“Shares” means the shares owned by the Accepting Shareholders as set forth in
the preamble “B” hereto;

(qqq)

“Share Sale” has the meaning set forth in preamble “C”;

(rrr)

“Surviving Corporation” has the meaning set forth in sub-section 2.3(a);

(sss)

 “Target” means Carbon Green NA, Inc, a Colorado company, but, for the purposes
of this Agreement as to any reference to assets, liabilities, financial
statements or subsidiaries includes also the assets, liabilities, financials
statements or subsidiaries of Carbon Green Inc “(“CGI”), a Nevada company, (but
not the securities of CGI) which is a predecessor to the Target and with which
the Target has entered into a pledge and option agreement by which the Target
has assumed non-binding obligations to fund CGI and its subsidiaries and by
which the Target can earn 25% of the assets and subsidiary rights with each
$1,000,000 expended for CGI and which has or will be effected;

(ttt)

“Target Financial Statements” means audited consolidated financial statements
for the Target for the two fiscal years ending June 30, 2010 and 2009 and
unaudited consolidated financial statements for the Target for the interim
period ended September 30, 2010 (the “Accounting Date”), and the comparative
fiscal years and interim periods, together with related statements of income,
cash flows, and changes in shareholders’ equity for the fiscal years and interim
periods then ended, all prepared in accordance with IFRS and with respect to the
audited financial statements audited by an independent auditor registered with
the Public Company Accounting Oversight Board in the United States.  It is
understood by the Purchaser that the Target Financial Statements are the
statements of Carbon Green, Inc, the predecessor of the Target and from which
the Target acquired/will acquire its assets as referenced in section 2.12;

(uuu)

“Tax” means any tax (including any income tax, capital gains tax, value-added
tax, sales tax, property tax, gift tax, or estate tax), levy, assessment,
tariff, duty (including any customs duty), deficiency, or other fee, and any
related charge or amount (including any fine, penalty, interest, or addition to
tax), imposed, assessed, or collected by or under the authority of any
Governmental Body or payable pursuant to any tax-sharing agreement or any other
contract relating to the sharing or payment of any such tax, levy, assessment,
tariff, duty, deficiency, or fee;

(vvv)

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax;

(www)

“Trade Secrets” has the meaning set forth in Section 3.25.1.4;

(xxx)

“Transaction” means the acquisition by the Purchaser of the Shares from the
Accepting Shareholders in exchange for the issuance of the Consideration
Securities to the Accepting Shareholders;

(yyy)

“Transaction Documents” has the meaning set forth in Section 3.4;

(zzz)

“U.S. Person” has the meaning ascribed thereto in Regulation S; and

(aaaa)

“Accepting Shareholders’s Solicitors” means the law firm of Bacchus Law Corp and
Parsons Behle Latimer.

1.2

Schedules

The following are the schedules to this Agreement:

Schedule “A” -

Executing Accepting Shareholders – Purchaser Consideration Paid

Schedule “B” -

Certificate of Non-U.S. Shareholder




7




--------------------------------------------------------------------------------




Schedule “C” -

Certificate of  U.S. Shareholder

1.3

Interpretation

For the purposes of this Agreement, except as otherwise expressly provided
herein:

1.3.1

all references in this Agreement to a designated Article, Section, subsection,
paragraph, or other subdivision, or to a Schedule, is to the designated Article,
section, subsection, paragraph or other subdivision of or Schedule to this
Agreement unless otherwise specifically stated;

1.3.2

the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, clause,
subclause or other subdivision or Schedule;

1.3.3

the singular of any term includes the plural and vice versa and the use of any
term is equally applicable to any gender and where applicable to a body
corporate;

1.3.4

the word “or” is not exclusive and the word “including” is not limiting (whether
or not non-limiting language such as “without limitation” or “but not limited
to” or other words of similar import are used with reference thereto);

1.3.5

all accounting terms not otherwise defined in this Agreement have the meanings
assigned to them in accordance with GAAP, applied on a consistent basis with
prior years;

1.3.6

except as otherwise provided, any reference to a statute includes and is a
reference to such statute and to the regulations made pursuant thereto with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which have the effect of supplementing or
superseding such statute or such regulations;

1.3.7

where the phrase “to the best of the knowledge of” or phrases of similar import
are used in this Agreement, it will be a requirement that the Person in respect
of whom the phrase is used will have made such due enquiries as are reasonably
necessary to enable such Person to make the statement or disclosure;

1.3.8

the headings to the Articles and sections of this Agreement are inserted for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof;

1.3.9

any reference to a corporate entity includes and is also a reference to any
corporate entity that is a successor to such entity;

1.3.10

the parties acknowledge that this Agreement is the product of arm’s length
negotiation between the parties, each having obtained its own independent legal
advice, and that this Agreement will be construed neither strictly for nor
strictly against any party irrespective of which party was responsible for
drafting this Agreement;

1.3.11

the representations, warranties, covenants and agreements contained in this
Agreement will not merge at the Closing and will continue in full force and
effect from and after the Closing Date for the applicable period set out in this
Agreement; and

1.3.12

unless otherwise specifically noted, all references to currency in this
Agreement and in the Target Financial Statements are or will be to United States
Dollars (US$).  If it is necessary to convert money from another currency to
United States Dollars, such money will be converted using the exchange rates in
effect at the date of payment.

ARTICLE 2
SHARE SALE AND MERGER

2.1

The Share Sale  

Subject to the terms and conditions of this Agreement, the Purchaser irrevocably
agrees to purchase the Shares from the Accepting Shareholders and the Accepting
Shareholders irrevocably agree to sell, assign and transfer the Shares to the
Purchaser, free and clear of all Encumbrances, on the terms and conditions
herein set forth, in consideration of the issuance by the Purchaser of the
Consideration Securities to the Accepting Shareholders.  At the Closing the
Purchaser shall pay and deliver as full consideration for purchase of the Shares
the following, which will be allocated pro rata among the Accepting Shareholders
on the basis of the number and type of Shares held by each to the total held by
all and in accordance with the Consideration Securities allocations on Schedule
“A” Accepting Shareholders execution page – “Executing Accepting Shareholders –
Purchaser Consideration Paid”:




8




--------------------------------------------------------------------------------




(i)

30,249,256 Purchaser Common Shares (“PC Shares”);

(ii)

123,675 Purchaser Series A (“P Series A”);

(iii)

123,675 Purchaser Series B (“P Series B”);

(iv)

24,000 Purchaser Series A Warrants (“PS A Warrants”) exercisable at $208 per
Purchaser Series A share in exchange for the Vendor Series A; and

(v)

38,285 Purchaser Series B Warrants (“PS B Warrants”) exercisable at $248 per
Purchaser Series B share in exchange for the Vendor Series B.

The Purchaser also warrants, diligently on or before 90 days from Second
Closing, to make the same offers, mutatis mutandis, to any non-US shareholders
of the Target which have not executed this Agreement with the intent that,
together with the Merger, the Target shall be a wholly owned subsidiary.




2.2

Directors




(a)

Subject to compliance with Applicable Law and this Section 2.2, effective upon
the Second Closing the Purchaser shall appoint to its board of directors one
nominee of the Target.  




(b)

The Purchaser’s obligations to appoint Target’s designees to the Purchaser’s
board of directors shall be subject to Section 14(f) of the Exchange Act and
Rule 14f-1 promulgated thereunder.  The Purchaser shall promptly take all
actions required pursuant to Section 14(f) and Rule 14f-1 in order to fulfill
its obligations under this Section 1.3(b), including mailing to stockholders any
information required by Section 14(f) and Rule 14f-1 to enable the Target’s
designee to be elected or designated to the Purchaser’s board of directors.  The
parties shall supply or cause to be supplied to the Purchaser any information
with respect to Target, the Purchaser, their respective officers, directors and
affiliates and proposed nominee required by Section 14(f) and Rule 14f-1.




2.3

The Merger




(a)

Upon the terms and subject to the satisfaction or valid waiver of the conditions
set forth in this Agreement, and in accordance with the corporation laws of the
state of Colorado (the “Colorado law”), at the Effective Time, Mergerco shall be
merged with and into the Target.  As a result of the Merger, the separate
corporate existence of Mergerco shall cease, and the Target shall continue as
the surviving corporation of the Merger (the “Surviving Corporation”).  The
Merger shall have the effects set forth in the applicable provisions of the
Colorado Law.  Without limiting the generality of the foregoing, at the
Effective Time, all of the property, rights, privileges, immunities, powers and
franchises of the Target and Mergerco shall vest in the Surviving Corporation,
and all of the debts, liabilities and duties of the Target and Mergerco shall
become the debts, liabilities and duties of the Surviving Corporation.




(b)

At the Effective Time, the Target’s articles of incorporation and bylaws as in
effect immediately prior to the Effective Time shall remain the articles of
incorporation and bylaws of the Surviving Corporation,




(c)

The directors of the Target immediately prior to the Effective Time shall, from
and after the Effective Time, remain the directors of the Surviving Corporation
, each to hold office in accordance with the articles of incorporation and
bylaws of the Surviving Corporation until their respective successors shall have
been duly elected, designated or qualified, or until their earlier death,
resignation or removal in accordance with the articles of incorporation and
bylaws of the Surviving Corporation.  The officers of the Target immediately
prior to the Effective Time, from and after the Effective Time, shall continue
as the officers of the Surviving Corporation, each to hold office in accordance
with the articles of incorporation and bylaws of the Surviving Corporation until
their respective successors shall have been duly elected, designated or
qualified, or until their earlier death, resignation or removal in accordance
with the articles of incorporation and bylaws of the Surviving Corporation.




(d)

If at any time after the Effective Time, the Surviving Corporation shall
determine, in its sole discretion, or shall be advised, that any deeds, bills of
sale, instruments of conveyance, assignments, assurances or any other actions or
things are necessary or desirable to vest, perfect or confirm of record or
otherwise in the Surviving Corporation its right, title or interest in, to or
under any of the rights, properties or assets of either of the Target or
Mergerco acquired or to be acquired by the Surviving Corporation as a result of,
or in connection with, the Merger or otherwise to carry out this Agreement, then
the officers and directors of the Surviving Corporation shall be authorized to
execute and deliver, in the name and on behalf of either the Target or Mergerco,
all such deeds, bills of




9

--------------------------------------------------------------------------------

sale, instruments of conveyance, assignments and assurances and to take and do,
in the name and on behalf of each of such corporations or otherwise, all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title or interest in, to and under such rights,
properties or assets in the Surviving Corporation or otherwise to carry out this
Agreement.

 

2.4

Closing and Effective Time of the Merger




The closing of the Merger (the “Merger Closing”) will take place at a date and
time to be specified by the parties (the “Merger Closing Date”), such date to be
no later than 90 days following the Second Closing at the offices of  the
Purchaser’s Solicitors, unless another time, date or place is agreed to in
writing by the parties hereto.  On the Merger Closing Date, or on such other
date as the Target and Purchaser may agree to in writing, the Target, the
Purchaser and Mergerco shall cause appropriate articles of merger, plan of
merger or other appropriate documents to be executed and filed with the
Secretary of State of the State of Colorado in accordance with the relevant
provisions of the Colorado Law and shall make all other filings or recordings
required under the Colorado Law.  The Merger shall become effective at the time
the articles of merger shall have been duly filed with the Secretary of State of
the State of Colorado or such later date and time as is agreed upon by the
parties and specified in the articles of merger, such date and time herein
referred to as the “Effective Time”.

2.5

Consideration Shares Issued Pursuant to Exemptions

The Accepting Shareholders acknowledge and agree that the Consideration
Securities are being issued pursuant to an exemption from the registration
requirements of the Securities Act and the registration and prospectus
requirements of acts applying to non-USA Accepting Shareholders.  The Accepting
Shareholders agree to abide by all applicable resale restrictions and hold
periods imposed by Applicable Securities Laws.  The certificate(s) representing
the Consideration Securities to be issued on Closing will be endorsed with the
following legend, pursuant to the Securities Act, in order to reflect the fact
that the Consideration Securities will be issued to the Accepting Shareholders
pursuant to an exemption from the registration requirements of the Securities
Act:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

For those Accepting Shareholders who are Canadian residents the certificate
shall also bear the following legend:

“UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS:  (A)
THE SECURITY HOLDER TRADES THE SECURITY THROUGH AN INVESTMENT DEALER REGISTERED
IN BRITISH COLUMBIA FROM AN ACCOUNT AT THAT DEALER IN THE NAME OF THE SECURITY
HOLDER, AND (B)  THE DEALER EXECUTES THE TRADE THROUGH THE OTC BULLETIN BOARD OR
PINK SHEETS.”

The Accepting Shareholders acknowledge that the Purchaser has advised the
Accepting Shareholders that it is issuing the Consideration Securities to the
Accepting Shareholders under exemptions from the prospectus and registration
requirements of Applicable Securities Laws and, as a consequence, certain
protections, rights and remedies provided by Applicable Securities Laws,
including statutory rights of rescission or damages, will not be available to
the Accepting Shareholders.  To evidence the Accepting Shareholders’s
eligibility for such exemptions, the Accepting Shareholders agrees to deliver a
fully completed and executed Certificate of Non-U.S. Shareholder and, if
required as part of the Merger, Certificate of US Shareholder (the
“Certificate”), in the form attached hereto as 0Schedule B and C, to the
Purchaser, and agrees that the representations and warranties set out in the
Certificate as executed by the Accepting Shareholders will be true and complete
on the Closing Date.

2.6

Fractional Securities

Notwithstanding any other provision of this Agreement, no fractional
Consideration Securities will be issued in the Transaction.  In lieu of any such
fractional securities, the Accepting Shareholders will be entitled to have such
fraction rounded up to the nearest whole number of applicable Consideration
Securities and will receive from the Purchaser a certificate representing same.




10




--------------------------------------------------------------------------------




2.7

Restricted Securities

The Accepting Shareholders acknowledge that the Consideration Securities issued
pursuant to the terms and conditions set forth in this Agreement will have such
hold periods as are required under Applicable Securities Laws, and, as a result,
may not be sold, transferred or otherwise disposed of, except pursuant to an
effective registration statement or prospectus, or pursuant to an exemption
from, or in a transaction not subject to, the registration or prospectus
requirements of Applicable Securities Laws and in each case only in accordance
with all Applicable Securities Laws.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANIES

As of the Closing Date (hereafter Closing refers also to the Second Closing as
appropriate and practical to the circumstances) and except as set forth in the
Target Financial Statement or the Disclosure document signed and dated by the
Companies and delivered by the Companies to the Purchaser at Closing (the
“Disclosure document”), or as otherwise provided for in any certificate or other
instrument delivered pursuant to this Agreement, the Companies make the
following representations to the Purchaser and acknowledge and agree that the
Purchaser is relying upon such representations and warranties, each of which is
qualified in its entirety by the matters described in the Disclosure document,
in connection with the execution, delivery and performance of this Agreement:

3.1

Organization and Good Standing

The Companies’ jurisdiction of incorporation is the British Virgin Islands and
Colorado.  At Closing the Companies are corporations duly organized, validly
existing, and in good standing under the laws of their jurisdictions of
incorporation, with full corporate power, authority and capacity to conduct
their business as presently conducted, to own or use the properties and assets
that they purport to own or use, and to perform all of their obligations under
any applicable contracts.  The Companies are duly qualified to do business as
foreign corporations and at Closing are in good standing under the laws of each
state or other jurisdiction in which the failure to be so registered would be
likely to result in a Material Adverse Effect on the Companies.

3.2

Capitalization

3.2.1

The entire authorized and issued capital stock and other equity securities of
the Target is as set out in a Disclosure document to be presented at Second
Closing. All of the issued and outstanding Shares and other securities of the
Target are owned of record and beneficially by the Accepting Shareholders, free
and clear of all Encumbrances.  All of the outstanding equity securities of the
Target have been duly authorized and validly issued and are fully paid and
non-assessable.  None of the outstanding equity securities or other securities
of the Target, if any, were issued in violation of any applicable securities
legislation or any other Legal Requirement. The Target does not own, or have any
contract to acquire, any equity securities or other securities of any Person or
any direct or indirect equity or ownership interest in any other business.

3.2.2

The Accepting Shareholders own and have good marketable title to the Shares, as
the legal and beneficial owner thereof, free of all Encumbrances.

3.3

Absence of Rights to Acquire Securities

Other than as set out in this Agreement and a Disclosure document to be
presented at Second Closing, no Person has any agreement, right or option,
present or future, contingent, absolute or capable of becoming an agreement,
right or option or which with the passage of time or the occurrence of any event
could become an agreement, right or option:

3.3.1

to require the Target to issue any further or other shares in its capital or any
other security convertible or exchangeable into shares in its capital or to
convert or exchange any securities into or for shares in the capital of the
Target;

3.3.2

for the issue or allotment of any unissued shares in the capital of the Target;

3.3.3

to require the Target to purchase, redeem or otherwise acquire any of the issued
and outstanding shares in the capital of the Target; or

3.3.4

to acquire the Shares or any of them.




11




--------------------------------------------------------------------------------




3.4

Authority

The Company has all requisite corporate power and authority to execute and
deliver this Agreement and any other documents contemplated by this Agreement
(collectively, the “Transaction Documents”) to be signed by the Company and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation of the transactions contemplated
hereby have been duly authorized by the board of director of the Company and the
shareholders of the Companies, as applicable.  No other corporate or shareholder
proceedings on the part of the Company is necessary to authorize such documents
or to consummate the transactions contemplated hereby.  This Agreement has been,
and the other Transaction Documents when executed and delivered by the Company
as contemplated by this Agreement will be duly executed and delivered by the
Company and this Agreement is, and the other Transaction Documents when executed
and delivered by the Company as contemplated hereby will be, valid and binding
obligations of the Company enforceable in accordance with their respective terms
except:

3.4.1.1

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

3.4.1.2

as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies; and

3.4.1.3

as limited by public policy.

3.5

No Conflict

Except as set out in a Disclosure document, neither the execution and delivery
of this Agreement nor the consummation or performance of any of the transactions
contemplated herein will, directly or indirectly (with or without notice or
lapse of time or both):

3.5.1

contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Companies, or any resolution adopted by the
board of directors or the shareholders of the Companies;

3.5.2

contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the transactions contemplated
herein or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Companies, or any of their respective
assets, may be subject;

3.5.3

contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any governmental authorization that is
held by the Companies or that otherwise relates to the Business of, or any of
the assets owned or used by, the Companies;

3.5.4

cause the Purchaser or the Target to become subject to, or to become liable for
the payment of, any Tax;

3.5.5

cause any of the assets owned by the Companies to be reassessed or revalued by
any taxing authority or other Governmental Body;

3.5.6

contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Material Contract;

3.5.7

result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by the Companies; or

3.5.8

require the Companies to obtain any consent from any Person in connection with
the execution and delivery of this Agreement or the consummation or performance
of any of the transactions contemplated herein.

3.6

Financial Statements

3.6.1

The Accepting Shareholders have, or will prior to Closing have, delivered the
Target Financial Statements to the Purchaser.




12




--------------------------------------------------------------------------------




3.6.2

The Target Financial Statements:

3.6.2.1

are in accordance with the books and records of the Target;

3.6.2.2

present fairly the financial condition of the Target as of the respective dates
indicated and the results of operations for such periods; and

3.6.2.3

have been prepared in accordance with IFRS and reflect the consistent
application of IFRS throughout the periods involved.

3.6.3

All material financial transactions of the Target have been accurately recorded
in the books and records of the Target and such books and records fairly present
the financial position and the affairs of the Target.

3.6.4

Other than the costs and expenses incurred in connection with the negotiation
and consummation of the transactions contemplated herein, the Target has no
material Liabilities or obligations, net of cash, either direct or indirect,
matured or unmatured, absolute, contingent or otherwise, that exceed $50,000,
which:

3.6.4.1

are not set forth in the Target Financial Statements or have not heretofore been
paid or discharged;

3.6.4.2

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to the Purchaser; or

3.6.4.3

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the Accounting Date.

3.6.5

Except to the extent reflected or reserved against in the Target Financial
Statements or incurred subsequent to the Accounting Date in the ordinary and
usual course of the business of the Target, the Target does not have any
outstanding indebtedness or any Liabilities or obligations (whether accrued,
absolute, contingent or otherwise), and any Liabilities or obligations incurred
in the ordinary and usual course of business since the Accounting Date have not
had a Material Adverse Effect on the Target.

3.6.6

Since the Accounting Date, there have not been:

3.6.6.1

any changes in the condition or operations of the business, assets or financial
affairs of the Target which have caused, individually or in the aggregate, a
Material Adverse Effect on the Target; or

3.6.6.2

any damage, destruction or loss, labour trouble or other event, development or
condition, of any character (whether or not covered by insurance) which is not
generally known or which has not been disclosed to the Purchaser, which has or
may cause a Material Adverse Effect on the Target.

3.6.7

Since the Accounting Date, and other than as contemplated by this Agreement, the
Target has not:

3.6.7.1

transferred, assigned, sold or otherwise disposed of any of the assets shown or
reflected in the Target Financial Statements or cancelled any debts or claims
except in each case in the ordinary and usual course of business;

3.6.7.2

except for funding obligations to its predecessor, incurred or assumed any
obligation or liability (fixed or contingent), except unsecured current
obligations and Liabilities incurred in the ordinary and usual course of
business;

3.6.7.3

except for organizational issuances and issuances for capital funding, issued or
sold any shares in its capital or any warrants, bonds, debentures or other
corporate securities or issued, granted or delivered any right, option or other
commitment for the issue of any such or other securities;

3.6.7.4

discharged or satisfied any Encumbrances, or paid any obligation or liability
(fixed or contingent), other than current Liabilities or the current portion of
long term liabilities disclosed in the Target Financial Statements or current
Liabilities incurred since the date thereof in the ordinary and usual course of
business;

3.6.7.5

declared, made, or committed itself to make any payment of any dividend or other
distribution in respect of any of its shares, nor has it purchased, redeemed,
subdivided, consolidated, or reclassified any of its shares;




13




--------------------------------------------------------------------------------




3.6.7.6

made any gift of money or of any assets to any Person;

3.6.7.7

purchased or sold any assets except in the ordinary and usual course of
business;

3.6.7.8

amended or changed or taken any action to amend or change its Organizational
Documents;

3.6.7.9

made payments of any kind to or on behalf of either the Accepting Shareholders
or any Related Parties of the Accepting Shareholders, nor under any management
agreement save and except business related expenses and salaries in the ordinary
and usual course of business and at the regular rates payable to them;

3.6.7.10

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of the
Target to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

3.6.7.11

made or suffered any amendment or termination of any Material Contract, or
cancelled, modified or waived any substantial debts or claims held by it or
waived any rights of substantial value, other than in the ordinary course of
business;

3.6.7.12

suffered any damage, destruction or loss, whether or not covered by insurance,
that has had or may be reasonably expected to have a Material Adverse Effect on
the Target;

3.6.7.13

other than in the ordinary course of business and to discharge accrued
liabilities, increased the salaries or other compensation of, or made any
advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of its employees or directors or made any increase in, or any
addition to, other benefits to which any of its employees or directors may be
entitled;

3.6.7.14

adopted, or increased the payments to or benefits under, any profit sharing,
bonus, deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any employees of the Target; or

3.6.7.15

authorized or agreed or otherwise have become committed to do any of the
foregoing.

3.6.8

The Target has no guarantees, indemnities or contingent or indirect obligations
with respect to the Liabilities or obligations of any other Person including any
obligation to service the debt of or otherwise acquire an obligation of another
Person or to supply funds to, or otherwise maintain any working capital or other
balance sheet condition of any other Person.

3.6.9

The Target is not a party to, bound by or subject to any indenture, mortgage,
lease, agreement, license, permit, authorization, certification, instrument,
statute, regulation, order, judgment, decree or law that would be violated or
breached by, or under which default would occur or which could be terminated,
cancelled or accelerated, in whole or in part, as a result of the execution and
delivery of this Agreement or the consummation of any of the transactions
provided for in this Agreement.

3.7

Subsidiaries

The Target has assumed finance obligations for its predecessor, CGI, and has
been granted a pledge on CGI’s assets and subsidiaries and an option to earn 25%
of the same for each $1,000,000 expended on behalf of CGI and the subsidiaries.
 The Target has raised more than the required sum to effect acquisition of 100%
of the CGI assets and subsidiaries, has been expending the same and the Target
will have full right to exercise the option on or before Second Closing.  

3.8

Books and Records

The books of account, minute books, stock record books, and other records of the
Target are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. The minute books of the Target contain accurate and complete
records of all meetings held, and corporate action taken by, the respective
shareholders, board of directors, and committees of the board of directors of
the Target, and no meeting of any such shareholders, board of directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books.  At the Closing, all of those books and records
will be in the possession of the Target.




14




--------------------------------------------------------------------------------




3.9

Title to Personal Property and Encumbrances

The Target possesses, and has good and marketable title to all personal property
necessary for the continued operation of the Business as presently conducted and
as represented to the Purchaser, including all assets reflected in the Target
Financial Statements or acquired since the Accounting Date.  All such property
is in reasonably good operating condition (normal wear and tear excepted), and
is reasonably fit for the purposes for which such property is presently used.
 All material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by the Target is owned by the Target free
and clear of all Encumbrances, except as disclosed in the Disclosure document.  

3.10

Title to Real Property and Encumbrances

The Target possesses, and has good and marketable title to all real property and
leaseholds or other such interests necessary for the continued operation of the
Business as presently conducted and as represented to the Purchaser, including
all assets reflected in the Target Financial Statements or acquired since the
Accounting Date.  All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used.  All material real property and
leaseholds are owned or leased by the Target free and clear of all Encumbrances,
except as disclosed in the Disclosure document.  The Companies have delivered or
made available, or will make available on request, to the Purchaser copies of
the deeds and other instruments (as recorded) by which the Companies acquired
such real property and interests, and copies of all title insurance policies,
opinions, abstracts and surveys in the possession of either of the Companies and
relating to such property or interests.

3.11

Condition and Sufficiency of Assets

All plant, machinery, facilities and equipment and other assets used by the
Target in connection with the Business are owned by the Target or used by it
under valid and subsisting leases, licenses, operating agreements or other
arrangements and are in good operating condition, fit for their intended use and
in a good state of maintenance and repair for equipment of similar age relative
to the standards of maintenance and repair maintained by other companies
carrying on similar business, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.  The building, plants,
structures and equipment of the Target are sufficient for the continued conduct
of the Business after the Closing in substantially the same manner as conducted
prior to the Closing.

3.12

Accounts Receivable

All accounts receivable of the Target that are reflected on the balance sheet
included in the Target Financial Statements or on the accounting records of the
Target as of the Closing Date (collectively, the “Accounts Receivable”) have
been recorded by the Target in accordance with its usual accounting practices
consistent with prior periods and represent or will represent valid obligations
arising from sales actually made or services actually performed in the ordinary
course of business. To the best of the knowledge of the Accepting Shareholders,
the Accounts Receivable are or will be as of the Closing Date current and
collectible net of the respective reserves shown on the balance sheet included
in the Target Financial Statements or on the accounting records of the Target.
 The reserve taken for doubtful or bad debtor accounts is adequate based on the
past experience of the Target and is consistent with the accounting procedures
used in previous fiscal periods. There is nothing which would indicate that such
reserves are not adequate or that a higher reserve should be taken.  There is no
contest, claim, or right of set-off, other than returns in the ordinary course
of business, under any contract with any obligor of an Account Receivable
relating to the amount or validity of such Account Receivable. The Disclosure
document contains a complete and accurate list of all Accounts Receivable as of
the date of the Financial Statements, which list sets forth the aging of such
Accounts Receivable.

3.13

Material Contracts

The Companies have made available all the present outstanding Material Contracts
entered into by the Companies in the course of carrying on the Business.  Except
as disclosed herein or in the Target Financial Statements, the Target is not
party to or bound by any other Material Contract, whether oral or written, and
the contracts and agreements are all valid and subsisting, in full force and
effect and unamended, no material default or violation exists in respect thereof
on the part of either of the Companies or, to the best of the knowledge of the
Companies, on the part of any of the other parties thereto.  The Companies are
not aware of any intention on the part of any of the other parties thereto to
terminate or materially alter any such contracts or agreements or any event that
with notice or the lapse of time, or both, will create a material breach or
violation thereof or default under any such contracts or agreements.  To the
best knowledge of the Companies, the continuation, validity, and effectiveness
of each Material Contract will in no way be affected by the consummation of the
transactions contemplated by this Agreement.  There exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Material Contract.




15




--------------------------------------------------------------------------------




3.14

Tax Matters

3.14.1

To the knowledge of each of the Companies, the Target has filed or caused to be
filed all Tax Returns that are or were required to be filed by or with respect
to it, either separately or as a member of a group of corporations, pursuant to
all applicable statutes and other Legal Requirements.  The Target has made
available to the Purchaser copies of all such Tax Returns filed by the Target.
 Except as described in the Disclosure document, the Target has not given or
been requested to give waivers or extensions (or is or would be subject to a
waiver or extension given by any other Person) of any statute of limitations
relating to the payment by the Target or for which the Target may be liable.

3.14.2

All Taxes that the Target is or was required to withhold or collect have been
duly withheld or collected and, to the extent required, have been paid to the
proper Governmental Body or other Person.

3.14.3

All Tax Returns filed by (or that include on a consolidated basis) the Target
are true, correct, and complete. There is no tax sharing agreement that will
require any payment by the Target after the date of this Agreement.

3.14.4

The Target has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof and has established an adequate
reserve therefore in the Target Financial Statements for those Taxes not yet due
and payable, except for (i) any Taxes the non-payment of which will not have a
Material Adverse Effect on the Target, and (ii) such Taxes, if any, as are
listed in the Disclosure document and are being contested in good faith and as
to which adequate reserves (determined in accordance with GAAP) have been
provided in the Target Financial Statements.

3.14.5

The Target is not presently under, or has received notice of, any contemplated
investigation or audit by any regulatory or government agency or body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof.

3.14.6

To the Companies’ knowledge, the Target Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to the
Target.

3.15

No Agents

The Companies warrant to the Purchaser that no broker, agent or other
intermediary has been engaged by either of the Companies in connection with the
transactions contemplated hereby and, consequently, no commission is payable or
due to a third party from either of the Companies.

3.16

Employee Benefit Plans and Compensation; Employment Matters.

3.16.1

For purposes of this Section 3.16, the following terms will have the meanings
set forth below:

3.16.1.1

“Employee Plan” refers to any plan, program, policy, practice, contract,
agreement or other arrangement providing for bonuses, severance, termination
pay, performance awards, stock or stock-related awards, fringe benefits or other
employee benefits of any kind, whether formal or informal, funded or unfunded
and whether or not legally binding, and pursuant to which the Target has or may
have any material liability contingent or otherwise;

3.16.1.2

“Employee” means any current, former, or retired employee, officer, or director
of the Target; and

3.16.1.3

“Employee Agreement” refers to each employment, severance, consulting or similar
agreement or contract between the Target and any Employee.

3.16.2

Each of the Companies has made available to Purchaser:

3.16.2.1

correct and complete copies of all documents embodying each Employee Plan and
each Employee Agreement including all amendments thereto and copies of all forms
of agreement and enrollment used in connection therewith;

3.16.2.2

the most recent annual actuarial valuations, if any, prepared for each Employee
Plan;

3.16.2.3

if the Employee Plan is funded, the most recent annual and periodic accounting
of the Employee Plan assets; and




16




--------------------------------------------------------------------------------




3.16.2.4

all communications material to any Employee or Employees relating to the
Employee Plan and any proposed Employee Plan, in each case, relating to any
amendments, terminations, establishments, increases or decreases in benefits,
acceleration of payments or vesting schedules or other events which would result
in any material liability to the Target.

3.16.3

The Target has performed, in all material respects, all obligations required to
be performed by it under, is not in default or violation of, and has no
knowledge of any default or violation by another party to any Employee Plan, and
all Employee Plans have been established and maintained in all material respects
in accordance with their respective terms and in substantial compliance with all
Applicable Laws.  There are no actions, suits or claims pending, or, to the
knowledge of the Target, threatened or anticipated (other than routine claims
for benefits), against any Employee Plan or against the assets of any Employee
Plan.  The Employee Plans can be amended, terminated or otherwise discontinued
after the Closing in accordance with their terms, without liability to the
Target, the Purchaser or any Affiliate thereof (other than ordinary
administration expenses typically incurred in a termination event).  There are
no audits, inquiries or proceedings pending or, to the knowledge of either of
the Companies, threatened, by any Governmental Body.

3.16.4

The execution of this Agreement and the consummation of the transactions
contemplated hereby will not (either alone or upon the occurrence of any
additional or subsequent events) constitute an event under an Employee Plan,
Employee Agreement, trust or loan that will or may result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee.

3.16.5

To the knowledge of the Companies, the Target:

3.16.5.1

is in compliance in all material respects with all Applicable Laws respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to Employees;

3.16.5.2

has withheld all amounts required by law or by agreement to be withheld from the
wages, salaries and other payments to Employees;

3.16.5.3

is not liable for any arrears of wages or any taxes or any penalty for failure
to comply with any of the foregoing;

3.16.5.4

is not liable for any payment to any trust or other fund or to any governmental
or administrative authority, with respect to unemployment compensation benefits,
social security or other benefits for Employees (other than routine payments to
be made in the normal course of business and consistent with past practice);

3.16.5.5

has provided the Employees with all wages, benefits, stock options, bonuses,
incentives and all other compensation that became due and payable through the
date of the Agreement; and

3.16.5.6

represents that in the last three (3) years, no citation has been issued by any
federal, state or provincial occupational safety and health board or agency
against them and no notice of contest, claim, complaint, charge, investigation
or other administrative enforcement proceeding involving them has been filed or
is pending or, to their knowledge, threatened, against them under any federal,
state or provincial occupational safety and health board or any other Applicable
Law relating to occupational safety and health.

3.16.6

No work stoppage, labour strike or other “concerted action” involving Employees
against the Target is pending or, to the knowledge of either of the Companies,
threatened.  The Target is not involved in nor, to the knowledge of the
Companies, threatened with, any labour dispute, grievance, or litigation
relating to labour, safety or discrimination matters involving any Employee,
including, without limitation, charges of unfair labour practices or
discrimination complaints, which, if adversely determined, would, individually
or in the aggregate, result in a Material Adverse Effect on either of the
Companies.  The Target is not presently, nor has been in the past, a party to,
or bound by, any collective bargaining agreement or union contract with respect
to any Employees and no collective bargaining agreement is being negotiated.  To
the knowledge of the Companies, there are no activities or proceedings of a
labour union to organize any of the Employees.




17




--------------------------------------------------------------------------------




3.16.7

 There are no complaints, claims or charges pending or outstanding or, to the
best of the knowledge of the Accepting Shareholders, anticipated, nor are there
any orders, decisions, directions or convictions currently registered or
outstanding by any tribunal or agency against or in respect of the Target under
or in respect of any employment legislation.  There are no appeals pending
before any workers compensation or similar authority involving either of the
Companies and all levies, assessments and penalties made against either of the
Companies pursuant to workers’ compensation or similar legislation have been
paid.  Neither of the Companies is aware of any audit currently being performed
by any workers compensation or similar authority, and all payments required to
be made in respect of termination or severance pay under any employment
standards or similar legislation in respect of former employees or employees
have been made.

3.17

Consents

No authorization, approval, order, license, permit or consent of any
Governmental Body, regulatory body, agency, other authority or any Person,
including any governmental department, commission, bureau, board or
administrative agency or court, and no registration, declaration or filing by
either of the Companies with any such Governmental Body, regulatory body or
agency or court is required in order for either of the Companies to:

3.17.1

consummate the transactions contemplated by this Agreement;

3.17.2

execute and deliver all of the documents and instruments to be delivered by the
Accepting Shareholders under this Agreement;

3.17.3

duly perform and observe the terms and provisions of this Agreement; or

3.17.4

render this Agreement legal, valid, binding and enforceable.

3.18

Compliance with Legal Requirements

Except as disclosed:

3.18.1

each of the Companies is, and at all times has been, in full compliance with all
of the terms and requirements of each governmental authorization required for
the operation of the Business;

3.18.2

no event has occurred or circumstance exists that may (with or without notice or
lapse of time) constitute or result directly or indirectly in a violation of or
a failure to comply with any term or requirement of any governmental
authorization required for the operation of the Business or may result directly
or indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any governmental authorization required
for the operation of the Business;

3.18.3

 no notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible,
or potential violation of or failure to comply with any term or requirement of
any governmental authorization, or any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any governmental authorization; and

3.18.4

all applications required to have been filed for the renewal of the governmental
authorizations required for the operation of the Business have been duly filed
on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such governmental
authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.

3.19

Legal Proceedings

3.19.1

There is no pending Proceeding:

3.19.1.1

that has been commenced by or against the Companies or that otherwise relates to
or may affect the Business, or any of the assets owned or used by, the Target;
or

3.19.1.2

that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the transactions contemplated
herein.




18




--------------------------------------------------------------------------------




3.19.2

To the knowledge of the Companies, no Proceeding has been threatened, and  no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding.  

3.19.3

Except as disclosed:

3.19.3.1

there is no Order to which the Companies, the Business, or any of the assets
owned or used by them, is subject; and

3.19.3.2

no officer, director, agent, or employee of the Companies is subject to any
Order that prohibits such officer, director, agent, or employee from engaging in
or continuing any conduct, activity, or practice relating to the Business.

3.20

Insurance

3.20.1

Except as disclosed, all insurance policies to which the Companies are a party
or that provides coverage to the Companies, or to any director or officer of the
Companies:

3.20.1.1

are valid, outstanding, and enforceable;

3.20.1.2

are issued by an insurer that is financially sound and reputable;

3.20.1.3

taken together, provide adequate insurance coverage for the assets and the
operations of the Companies for all risks normally insured against by a Person
carrying on the same business as the Companies;

3.20.1.4

are sufficient for compliance with all Legal Requirements and contracts to which
either of the Companies is a party or by which either is bound;

3.20.1.5

will continue in full force and effect following the consummation of the
transactions contemplated herein; and

3.20.1.6

do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of either of the Companies.

3.20.2

None of the Companies has received (a) any refusal of coverage or any notice
that a defense will be afforded with reservation of rights, or (b) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.

3.20.3

The Companies have paid all premiums due, and have otherwise performed all of
their respective obligations, under each policy to which the Companies are a
party or that provides coverage to the Companies or any director thereof.

3.20.4

The Companies have given prompt notice to its insurers of all claims or possible
claims that may be insured by any of their respective policies.

3.21

Indebtedness to Accepting Shareholders

Except for (i) the payment or accrual of salaries, bonuses and reimbursement for
out-of-pocket expenses in the ordinary and usual course, or (ii) amounts accrued
on the Target Financial Statements, the Target is not indebted to the Accepting
Shareholders, any Related Party of the Accepting Shareholders or any directors,
officers or employees of the Target, on any account whatsoever.

3.22

Certain Payments

Since the Accounting Date, none of the Companies nor any director, officer,
agent, or employee of either of the Companies, nor any other Person associated
with or acting for or on behalf of either of the Companies, has directly or
indirectly:

3.22.1

made any contribution, gift, bribe, rebate, payoff, influence payment, kickback,
or other payment to any Person, private or public, regardless of form, whether
in money, property, or services:

3.22.1.1

to obtain favorable treatment in securing business;

3.22.1.2

to pay for favorable treatment for business secured;

3.22.1.3

to obtain special concessions or for special concessions already obtained, for
or in respect of either of the Companies or any Related Party of either of the
Companies; or




19




--------------------------------------------------------------------------------




3.22.1.4

in violation of any Legal Requirement; or

3.22.2

established or maintained any fund or asset that has not been recorded in the
books and records of either of the Companies.

3.23

Undisclosed Information

3.23.1

None of the Companies has any specific information relating to the other which
is not generally known or which has not been disclosed to the Purchaser and
which could reasonably be expected to have a Material Adverse Effect on any of
the Companies.

3.23.2

To the knowledge of the Companies, no representation or warranty of the
Companies in this Agreement and no statement in a disclosure document omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

3.24

Inventory

All of the inventory of the Companies, including finished goods, work in
progress, raw materials and packaging, is in good and saleable condition and:

3.24.1

there is no redundant, obsolete or stale-dated inventory on hand that has not
been written down or fully allowed for on the books and records of the
Companies;

3.24.2

all inventory or product produced or sold by the Companies has been produced or
sold in accordance with the required customer specification and grade;

3.24.3

there are no forward commitments, either written or oral, for the purchase of
any inventories, including raw materials or supplies; and

3.24.4

there are no discounts, credits, rebates, coupons or other allowances that have
been provided to any customers of the Companies which are outstanding or
unsatisfied in any respect.

3.25

Intellectual Property

3.25.1

The Companies own and control all intellectual property assets necessary for the
operation of the Business as it is currently conducted (collectively, the
“Intellectual Property Assets”), including:

3.25.1.1

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

3.25.1.2

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

3.25.1.3

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

3.25.1.4

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by either of the Companies as licensee or
licensor (collectively, the “Trade Secrets”).

3.25.2

None of the Companies has transferred, assigned or encumbered the Intellectual
Property Assets or its interests therein in any way.

3.25.3

The conduct of the Business does not infringe the intellectual property or
contractual rights or obligations of any Person and is in accordance with any
and all agreements pursuant to which either of the Companies has the right to
use or license any third-party intellectual property. No Person has instituted
or threatened any proceeding or action against either of the Companies alleging
any infringement by either of the Companies of the intellectual property of such
Person.

3.25.4

The Companies are not aware of any third party challenging, infringing or
otherwise violating either of the Companies’ rights in the Intellectual Property
Assets.




20




--------------------------------------------------------------------------------




3.25.5

The Companies have used the Intellectual Property Assets in such a manner as to
preserve their rights therein, including the use of proper notices indicating
ownership of the Intellectual Property Assets to the extent necessary for the
protection of all rights therein and the prevention of any disclosure to the
public of any confidential information related to the Intellectual Property
Assets.

3.25.6

Each Employee has entered into a valid and subsisting employment contract that
obliges the Employee to maintain the confidential information related to the
Intellectual Property Assets during and following employment and to assign all
right, title and interest in the Intellectual Property Assets to the Target or
the Accepting Shareholders, as applicable, and to waive any and all moral rights
that such Employees may have therein.

3.26

Environmental Matters

3.26.1

The Companies have obtained all approvals, authorizations, certificates,
consents, licences, orders and permits or other similar authorizations of all
Governmental Bodies, or from any other Person, that are required under any
Environmental Laws.

3.26.2

The Companies are in compliance with all material terms and conditions of all
approvals, authorizations, certificates, consents, licences, orders and permits
or other similar authorizations of all Governmental Bodies required under all
Environmental Laws.  The Companies are also in compliance with all other
limitations, restrictions, conditions, standards, requirements, schedules and
timetables required or imposed under all Environmental Laws.

3.26.3

There are no past or present events, conditions, circumstances, incidents,
actions or omissions that constituted, constitute or may, after the Closing,
constitute a violation by any of the Companies of any Environmental Law or that
may give rise to any Environmental Liabilities of the Companies, or otherwise
form the basis of any claim, action, demand, suit, Proceeding, hearing, study or
investigation relating to or in any way affecting any of the Companies (i) under
any Environmental Laws or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including underground
storage), Disposal, transport, handling, emission, discharge, Release or
threatened Release of any Contaminants.

3.26.4

Except as disclosed:

3.26.4.1

none of the Companies has been charged with or convicted of an offence for
non-compliance with or breach of any Environmental Laws or fined or otherwise
sentenced for non-compliance with or breach of any Environmental Laws or settled
any prosecution short of conviction for non-compliance with or breach of any
Environmental Laws;

3.26.4.2

none of the Companies has caused or permitted, nor has any knowledge of, the
Release or Disposal of any Contaminant on, from, under or to the Premises or of
any Release or Disposal from any facility owned or operated by any other Person
for which any of the Companies may have any Liability; and

3.26.4.3

all Contaminants generated, handled, stored, treated, processed, transported or
Disposed of by or on behalf of the Companies have been generated, handled,
stored, treated, processed, transported or Disposed of in compliance with all
applicable Environmental Laws.

3.27

Other Representations

All statements contained in any certificate or other instrument delivered by or
on behalf of the Companies pursuant hereto or in connection with the
transactions contemplated by this Agreement will be deemed to be representations
and warranties by the Companies hereunder.

3.28

Survival

The representations and warranties of the Companies hereunder will survive the
Closing and the issuance of the Consideration Securities and, notwithstanding
the Closing and the issuance of the Consideration Securities or the waiver of
any condition by the Purchaser, the representations, warranties, covenants and
agreements of the Companies will (except where otherwise specifically provided
in this Agreement) survive the Closing and will continue in full force and
effect for a period of twelve (12) months from the Closing Date for all matters
except a claim for breach of any of the representations and warranties by the
Companies in or pursuant to this Agreement involving fraud or fraudulent
misrepresentation on the part of the Companies may be made against the Companies
at any time following the Closing Date, subject only to applicable limitation
periods imposed by law




21




--------------------------------------------------------------------------------




3.29

Reliance

The Companies acknowledge and agree that the Purchaser has entered into this
Agreement relying on the warranties and representations and other terms and
conditions contained in this Agreement, notwithstanding any independent searches
or investigations that have been or may be undertaken by or on behalf of the
Purchaser, and that no information which is now known or should be known or
which may hereafter become known by the Purchaser or its officers, directors or
professional advisers, on the Closing Date, will limit or extinguish the right
to indemnification hereunder.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As of the Closing Date and except as set forth in the disclosure document signed
and dated by the Purchaser and delivered by the Purchaser to the Accepting
Shareholders at Closing (the “Purchaser Disclosure document”) or as otherwise
provided for in any certificate or other instrument delivered pursuant to this
Agreement, the Purchaser makes the following representations to the Accepting
Shareholders, and the Purchaser acknowledges that the Accepting Shareholders is
relying upon such representations and warranties, each of which is qualified in
its entirety by the matters described in the Purchaser Disclosure document, in
connection with the execution, delivery and performance of this Agreement, as
follows:

4.1

Organization and Good Standing

The Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power, authority and capacity to conduct its business as presently
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under any applicable contracts.  The
Purchaser is duly qualified to do business as a foreign corporation and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification.

4.2

Capitalization

As of the date of this Agreement, there are 38,504,230 common shares, 125,000
Series A Preferreds (having 208 votes per share and convertible to 208 common
shares per Preferred subject to the common stock trading of $3.00 after
10-consecutive trading days or after a period of Twelve Months (12) from the
date of issue, which ever occurs first) and 125,000 Class B Preferreds (having
248 votes per share  and convertible to 248 common shares per Preferred subject
to the common stock trading at $7.00 after 10-consecutive trading days or after
a period of Twenty Four Months (24) from the date of issue, which ever occurs
first) and 20,501,666 options and warrants issued and outstanding.  Except for
the Purchaser Shares, and except as set out in this Agreement and the Purchaser
Disclosure document to be submitted at Second Closing, there are no outstanding
options, warrants, subscriptions, conversion rights, or other rights,
agreements, or commitments obligating the Purchaser to issue any additional
Purchaser Shares, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from the Purchaser any
Purchaser Shares.  There are no agreements purporting to restrict the transfer
of any of the issued and outstanding Purchaser Shares, no voting agreements,
shareholders’ agreements, voting trusts, or other arrangements restricting or
affecting the voting of any of the Purchaser Shares to which the Purchaser is a
party or of which the Purchaser is aware.

4.3

Authority

4.3.1

The Purchaser has all requisite corporate power and authority to execute and
deliver the Transaction Documents to be signed by the Purchaser and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Transaction Documents by the
Purchaser and the consummation of the transactions contemplated hereby have been
duly authorized by the board of directors of the Purchaser.  No other corporate
or shareholder proceedings on the part of the Purchaser are necessary to
authorize such documents or to consummate the transactions contemplated hereby.
 This Agreement has been, and the other Transaction Documents when executed and
delivered by the Purchaser as contemplated by this Agreement will be, duly
executed and delivered by the Purchaser and this Agreement is, and the other
Transaction Documents when executed and delivered by the Purchaser as
contemplated hereby will be, valid and binding obligations of the Purchaser
enforceable in accordance with their respective terms except:

4.3.1.1

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

4.3.1.2

as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies; and




22




--------------------------------------------------------------------------------




4.3.1.3

as limited by public policy.

4.4

Validity of Consideration Securities Issuable upon the Transaction

The Consideration Securities to be issued to the Accepting Shareholders at
Closing will, upon issuance, have been duly and validly authorized and, the
Consideration Shares when so issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable.

4.5

Non-Contravention

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the transactions contemplated herein, will:

4.5.1

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any Lien,
security interest, charge or Encumbrance upon any of the material properties or
assets of the Purchaser under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, Order, decree, statute, law,
ordinance, rule or regulation applicable to the Purchaser or its material
property or assets;

4.5.2

violate any provision of the Organizational Documents of the Purchaser or any
Applicable Laws; or

4.5.3

violate any Order, writ, injunction, decree, statute, rule, or regulation of any
court or Governmental Body applicable to the Purchaser or any of its material
property or assets.

4.6

Corporate Records of the Purchaser

The corporate records of the Purchaser, as required to be maintained by it
pursuant to the laws of the State of Colorado, are accurate, complete and
current in all material respects, and the minute books of the Purchaser are, in
all material respects, correct and contain all material records required by the
laws of the State of Colorado in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of the Purchaser.

4.7

Actions and Proceedings

Except as disclosed in the Purchaser’s SEC Documents, to the best knowledge of
the Purchaser, there is no basis for and there is no claim, charge, arbitration,
grievance, action, suit, judgment, demand, investigation or Proceeding by or
before any court, arbiter, administrative agency or other Governmental Body now
outstanding or pending or, to the best knowledge of the Purchaser, threatened
against or affecting the Purchaser which involves any of the business, property
or assets of the Purchaser that, if adversely resolved or determined, would have
a Material Adverse Effect on the Purchaser.  There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have a Material Adverse Effect on the Purchaser.

4.8

Compliance

4.8.1

To the best knowledge of the Purchaser, the Purchaser is in compliance with, is
not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
Applicable Laws related to the business or operations of the Purchaser.

4.8.2

To the best knowledge of the Purchaser, the Purchaser is not subject to any
judgment, Order or decree entered in any lawsuit or Proceeding applicable to its
business and operations that would have a Material Adverse Effect on the
Purchaser.

4.8.3

The Purchaser has duly filed all reports and returns required to be filed by it
with Governmental Bodies and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no Proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
the Purchaser, threatened, and none of them will be affected in a material
adverse manner by the consummation of the Transaction.




23




--------------------------------------------------------------------------------




4.9

Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or Governmental Body or any other Person is
necessary for the consummation by the Purchaser of the transactions contemplated
herein or to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which it is presently conducted.

4.10

SEC Filings

The Purchaser has made available, by due and prompt EDGAR filings, to the
Accepting Shareholders a true and complete copy of each material change report,
schedule and registration statement required to be filed by the Purchaser with
the SEC (collectively, and as such documents have since the time of their filing
been amended, the “Purchaser SEC Documents”). As of their respective dates, the
Purchaser SEC Documents complied in all material respects with the requirements
of the Securities Act, and the rules and regulations of the SEC thereunder
applicable to such Purchaser SEC Documents.  The Purchaser SEC Documents
constitute all of the documents and reports that the Purchaser was required to
file with the SEC and the rules and regulations promulgated thereunder by the
SEC.  The SEC has not initiated any inquiry, investigation or Proceeding in
respect of the Purchaser and the Purchaser is not aware of any event and does
not have any information which would result in the SEC initiating an inquiry,
investigation or Proceeding or otherwise affect the registration of the
Purchaser Shares.

4.11

Financial Representations  

Included with the Purchaser SEC Documents are true, correct, and complete copies
of audited consolidated balance sheets for the Purchaser dated as of December
31, 2009 and 2008 and unaudited consolidated balance sheets for the Purchaser
for the interim period ended March 31, June 30 and September 30, 2010 (the
“Purchaser Accounting Date”)  together with related statements of income, cash
flows, and changes in shareholders’ equity for the fiscal years and interim
periods then ended (collectively, the “Purchaser Financial Statements”).  The
Purchaser Financial Statements:

4.11.1

are in accordance with the books and records of the Purchaser;

4.11.2

present fairly the financial condition of the Purchaser as of the respective
dates indicated and the results of operations for such periods; and

4.11.3

have been prepared in accordance with GAAP.

The Purchaser has not received any advice or notification from its independent
certified public accountants that the Purchaser has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Purchaser Financial Statements or the books and records of the Purchaser,
any properties, assets, Liabilities, revenues, or expenses.  The books, records
and accounts of the Purchaser accurately and fairly reflect, in reasonable
detail, the assets and Liabilities of the Purchaser.  The Purchaser has not
engaged in any transaction, maintained any bank account, or used any funds of
the Purchaser, except for transactions, bank accounts and funds which have been
and are reflected in the normally maintained books and records of the Purchaser.

4.12

Absence of Undisclosed Liabilities

The Purchaser has no material Liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise, which:

4.12.1

are not set forth in the Purchaser Financial Statements or have not heretofore
been paid or discharged;

4.12.2

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to the Accepting Shareholders; or

4.12.3

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Purchaser Financial Statements.

4.13

Tax Matters

4.13.1

As of the date hereof:

4.13.1.1

the Purchaser has timely filed all tax returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to it, and




24




--------------------------------------------------------------------------------




4.13.1.2

all such returns are true and correct in all material respects.

4.13.2

The Purchaser has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on the Purchaser.

4.13.3

The Purchaser is not presently under and has not received notice of, any
contemplated investigation or audit by any regulatory or government agency or
body or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof.

4.13.4

All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate Governmental Body.

4.13.5

To the best knowledge of the Purchaser, the Purchaser Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to the Purchaser for the accounting period ended on the Purchaser
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Purchaser
Accounting Date or for which the Purchaser is accountable up to such date and
all contingent Liabilities for Taxes have been provided for or disclosed in the
Purchaser Financial Statements.

4.14

Absence of Changes

Since the Purchaser Accounting Date, except as disclosed in the Purchaser SEC
Documents and except as contemplated in this Agreement, the Purchaser has not:

4.14.1

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any Lien
or Encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any Material Adverse Effect to it or any of its assets or properties;

4.14.2

sold, encumbered, assigned or transferred any material fixed assets or
properties;

4.14.3

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of the
Purchaser to any mortgage, Lien, pledge, security interest, conditional sales
contract or other Encumbrance of any nature whatsoever;

4.14.4

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

4.14.5

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of the Purchaser Shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
the Purchaser Shares;

4.14.6

suffered any damage, destruction or loss, whether or not covered by insurance,
that has had a Material Adverse Effect on its business, operations, assets,
properties or prospects;

4.14.7

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

4.14.8

received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have a Material Adverse Effect on its
business, operations, assets, properties or prospects;

4.14.9

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $15,000;




25




--------------------------------------------------------------------------------




4.14.10

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

4.14.11

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

4.14.12

agreed, whether in writing or orally, to do any of the foregoing.

4.15

Absence of Certain Changes or Events

Since the Purchaser Accounting Date, except as and to the extent disclosed in
the Purchaser SEC Documents, there has not been:

4.15.1

a Material Adverse Effect with respect to the Purchaser; or

4.15.2

any material change by the Purchaser in its accounting methods, principles or
practices.

4.16

Personal Property

The Purchaser possesses, and has good and marketable title to all property
necessary for the continued operation of the business of the Purchaser as
presently conducted and as represented to the Accepting Shareholders.  All such
property is used in the business of the Purchaser.  All such property is in
reasonably good operating condition (normal wear and tear excepted), and is
reasonably fit for the purposes for which such property is presently used.  All
material equipment, furniture, fixtures and other tangible personal property and
assets owned or leased by the Purchaser are owned by the Purchaser free and
clear of all Liens, security interests, charges, Encumbrances and other adverse
claims, except as previously disclosed to the Accepting Shareholders.

4.17

Insurance

The assets owned by the Purchaser are insured under various policies of general
product liability and other forms of insurance consistent with prudent business
practices.  All such policies are in full force and effect in accordance with
their terms, no notice of cancellation has been received, and there is no
existing default by the Purchaser, or any event which, with the giving of
notice, the lapse of time or both, would constitute a default thereunder.  All
premiums to date have been paid in full.

4.18

Employees and Consultants

To the best knowledge of the Purchaser, no employee of the Purchaser is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with the Purchaser or any other nature of the
business conducted or to be conducted by the Purchaser.

4.19

Real Property

Each of the leases, subleases, claims or other real property interests
(collectively, the “Purchaser Leases”) to which the Purchaser is a party or is
bound, as disclosed in writing to the Accepting Shareholders or as disclosed in
the Purchaser SEC Documents, is legal, valid, binding, enforceable and in full
force and effect in all material respects.  All rental and other payments
required to be paid by the Purchaser pursuant to any such Purchaser Leases have
been duly paid and no event has occurred which, upon the passing of time, the
giving of notice, or both, would constitute a breach or default by any party
under any of the Purchaser Leases.  The Purchaser Leases will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing Date.  The Purchaser has not assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the Purchaser
Leases or the leasehold property pursuant thereto.

4.20

Material Contracts and Transactions

Other than as expressly disclosed in this Agreement and the Purchaser Financial
Statements, there are no material contracts, agreements, licenses, permits,
arrangements, commitments, instruments or understandings, whether written or
oral, express or implied, contingent, fixed or otherwise, to which the Purchaser
is a party (the “Purchaser Contracts”), except as previously disclosed to the
Accepting Shareholders or as disclosed in the Purchaser SEC Documents.  The
Purchaser has made available to the Accepting Shareholders each Purchaser
Contract.  Each Purchaser Contract is in full force and effect, and there exists
no material breach or violation of or default by the Purchaser under any
Purchaser Contract, or any event that with notice or the lapse of time, or both,
will create a material breach or violation thereof or default under any
Purchaser Contract by the Purchaser.  To the best knowledge of the Purchaser,
the continuation, validity and effectiveness of each Purchaser Contract will in
no way be affected by the consummation of the Transaction.  There exists no
actual or threatened termination, cancellation or limitation of, or any
amendment, modification or change to, any Purchaser Contract.




26




--------------------------------------------------------------------------------




4.21

Certain Transactions

Except as previously disclosed to the Accepting Shareholders or as disclosed in
the Purchaser SEC Documents, the Purchaser is not a guarantor or indemnitor of
any indebtedness of any Person.

4.22

Internal Accounting Controls

The Purchaser maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

4.23

Listing and Maintenance Requirements

The Purchaser is currently quoted on the OTC Bulletin Board and has not, in the
12 months preceding the date hereof, received any notice from the OTC Bulletin
Board or FINRA or any trading market on which the Purchaser’s common stock is or
has been listed or quoted, to the effect that the Purchaser is not in compliance
with the quoting, listing or maintenance requirements of the OTC Bulletin Board
or such other trading market. No securities commission or other regulatory
authority has issued any order preventing or suspending the trading of the
Purchaser Shares or prohibiting the issuance of the Consideration Securities to
be delivered hereunder, and, to the Purchaser’s knowledge, no Proceedings for
such purpose are pending or threatened.

4.24

No SEC or FINRA Inquiries

Neither the Purchaser nor any of its past or present officers or directors is
the subject of any formal or informal inquiry or investigation by the SEC or
FINRA.  The Purchaser currently does not have any outstanding comment letters or
other correspondences from the SEC or FINRA.  The Purchaser does not reasonably
know of any event or have any information which would result in the SEC or FINRA
initiating an inquiry, investigation or Proceeding or otherwise affect the
Purchaser.

4.25

No Agents

The Purchaser warrants to the Accepting Shareholders that no broker, agent or
other intermediary has been engaged by the Purchaser in connection with the
transactions contemplated hereby, and consequently, no commission is payable or
due to a third party from the Purchaser.

4.26

Undisclosed Information

4.26.1

The Purchaser does not have any specific information relating to the Purchaser
which is not generally known or which has not been disclosed to the Accepting
Shareholders and which could reasonably be expected to have a Material Adverse
Effect on the Purchaser.

4.26.2

To the Purchaser’s knowledge, no representation or warranty of the Purchaser in
this Agreement and no statement in the Purchaser Disclosure document omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

4.27

Other Representations

All statements contained in any certificate or other instrument delivered by or
on behalf of the Purchaser pursuant hereto or in connection with the
transactions contemplated by this Agreement will be deemed to be representations
and warranties by the Purchaser hereunder.

4.28

Survival

The representations and warranties of the Purchaser hereunder will survive the
Closing and the issuance of the Consideration Securities and, notwithstanding
the Closing and the issuance of the Consideration Securities or the waiver of
any condition by the Accepting Shareholders, the representations, warranties,
covenants and agreements of the Purchaser will (except where otherwise
specifically provided in this Agreement) survive the Closing and will continue
in full force and effect for a period of twelve (12) months from the Closing
Date for all matters except a claim for breach of any of the representations and
warranties by the Purchaser in or pursuant to this Agreement involving fraud or
fraudulent misrepresentation on the part of the Purchaser may be made against
the Purchaser at any time following the Closing Date, subject only to applicable
limitation periods imposed by law.




27




--------------------------------------------------------------------------------




4.29

Reliance

The Purchaser acknowledges and agrees that the Accepting Shareholders have
entered into this Agreement relying on the warranties and representations and
other terms and conditions contained in this Agreement, notwithstanding any
independent searches or investigations that  have been or may be undertaken by
or on behalf of the Accepting Shareholders, and that no information which is now
known or should be known or which may hereafter become known by the Accepting
Shareholders or its professional advisers, on the Closing Date, will limit or
extinguish the right to indemnification hereunder.

ARTICLE 5
CLOSING

5.1

   Closing Date and Location

This Agreement will be Closed and fully enforceable at 3:00 P.M. (Mountain time)
March 2, 2011.  Physical exchange of Consideration Shares for the Shares and
Disclosure documents shall occur on or before April 8, 2011 on 10 day call of
either party (“Second Closing”), as well as delivery of lists of additional
shareholders who have until then elected to convert (all material cash investors
shall receive common shares of the Purchaser only) and delivery of control of
the Target and its subsidiaries and assets of the predecessors subject to delay
only for technical processes of re-registration of subsidiaries. Such Closing
and Second Closing will be held at the offices of the Purchaser’s Solicitors, or
at such other location and time as is mutually agreed to by the Purchaser and
the Accepting Shareholders.  Notwithstanding the location of the Closing, each
party agrees that the Closing may be completed by the exchange of undertakings
between the respective legal counsel for the Purchaser and the Accepting
Shareholders, provided such undertakings are satisfactory to each party’s
respective legal counsel.

5.2

  Accepting Shareholders’s Closing Documents

On the Closing Date and Second Closing, the Accepting Shareholders will deliver,
or cause to be delivered, to the Purchaser the documents set forth in
Section 6.1 and such other documents as the Purchaser may reasonably require to
perfect the transactions contemplated hereby.

5.3

Purchaser’s Closing Documents

On the Closing Date and Second Closing, the Purchaser will deliver, or cause to
be delivered, to the Accepting Shareholders the documents set forth in Section
7.1 and such other documents as the Accepting Shareholders may reasonably
require to effect the transactions contemplated hereby.

ARTICLE 6
PURCHASER’S CONDITIONS PRECEDENT

6.1

Purchaser’s Conditions

The obligations of the Purchaser to complete the transactions contemplated by
this Agreement will be subject to the satisfaction of, or compliance with, at or
before the Second Closing, of each of the following conditions precedent:

6.1.1

the representations and warranties of the Companies set forth in this Agreement
will be true, correct and complete in all material respects as of the Closing
Date and with the same effect as if made at and as of the Closing Date and the
Purchaser will have received from the Target a certificate executed by an
officer of such Company certifying that the representations and warranties of
the Accepting Shareholders or the Target, as applicable, set forth in this
Agreement are true and correct in all material respects as at the Closing Date;

6.1.2

approval of the board of directors of each of the Purchaser and the Target being
obtained;

6.1.3

the Target and the Accepting Shareholders will have performed and complied with
all of their respective material obligations, covenants and agreements required
hereunder;

6.1.4

this Agreement, the Transaction Documents and all other documents necessary or
reasonably required to consummate the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Purchaser, will have been
executed and delivered to the Purchaser;




28




--------------------------------------------------------------------------------




6.1.5

the Purchaser will be reasonably satisfied that its due diligence, analysis and
other customary examinations that it has performed regarding the financial
position of and the business of the Companies are consistent, in all material
respects, with the representations and warranties of the Companies set forth in
this Agreement;

6.1.6

no injunction or restraining order of any court or administrative tribunal of
competent jurisdiction will be in effect prohibiting the transactions
contemplated by this Agreement and no action or Proceeding will have been
instituted or be pending before any court or administrative tribunal to restrain
or prohibit the transactions contemplated by this Agreement;

6.1.7

no claim will have been asserted or made that any Person (other than the
Purchaser) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any of the Shares, or any other voting,
equity, or ownership interest in, the Target, or (other than the Accepting
Shareholders) is entitled to all or any portion of the Consideration Securities;

6.1.8

no Material Adverse Effect will have occurred with respect to the Business or
the Shares;

6.1.9

all consents, renunciations, authorizations or approvals of third parties,
which, in the Purchaser’s reasonable opinion, must be obtained prior to the
Closing in order to give effect to the purchase of the Shares and the other
transactions contemplated herein, must be obtained to the Purchaser’s
satisfaction or in accordance with the relevant agreements, covenants or
applicable law;

6.1.10

the Purchaser shall have received a copy of the Target Financial Statements from
the Accepting Shareholders and the Purchaser and its accountants will be
reasonably satisfied with their review of the Target Financial Statements;

6.1.11

the Purchaser shall have received from the Accepting Shareholders copies of the
Management Agreements and the Employment Agreements as may be required by the
Purchaser, duly executed by the applicable parties thereto;

6.1.12

on the Closing Date, the Target’s total current Liabilities, net of cash and
related party debts, shall not exceed $250,000 and the Target shall have reduced
related party debt to the maximum extent possible to it; and

6.1.13

the Purchaser will have received from the Accepting Shareholders and, where
applicable, from the Target, the following closing documentation:

6.1.13.1

share certificate(s) representing the Shares issued in the name of the Accepting
Shareholders, duly endorsed for transfer to the Purchaser;

6.1.13.2

a certified copy of resolutions of the directors of the Target authorizing the
transfer of the Shares to the Purchaser, the registration of the Shares in the
name of the Purchaser, and the issue of share certificates representing the
Shares registered in the name of the Purchaser;

6.1.13.3

a certified copy of the central securities register of the Target showing the
Purchaser as the registered owner of the Shares;

6.1.13.4

all such instruments of transfer, duly executed, which in the opinion of the
Purchaser acting reasonably are necessary to effect and evidence the transfer of
the Shares to the Purchaser free and clear of all Encumbrances; and

6.1.13.5

the corporate minute books and all other books and records of the Target.

6.2

Waiver/Survival

The conditions set forth in this article are for the exclusive benefit of the
Purchaser and may be waived by the Purchaser in writing in whole or in part on
or before the Closing Date. Notwithstanding any such waiver, the completion of
the transactions contemplated by this Agreement will not prejudice or affect in
any way the rights of the Purchaser in respect of the warranties and
representations of the Companies in this Agreement, and the representations and
warranties of the Companies in this Agreement will survive the Closing and
issuance of the Consideration Securities for the applicable period set out in
Section 3.28.




29




--------------------------------------------------------------------------------




6.3

Covenant of the Companies

The Companies covenant to deliver all of the closing documentation set out
herein

ARTICLE 7
ACCEPTING SHAREHOLDERS’S CONDITIONS PRECEDENT

7.1

Accepting Shareholders’s Conditions

The obligations of the Accepting Shareholders to complete the transactions
contemplated by this Agreement will be subject to the satisfaction of, or
compliance with, at or before the Second Closing, of each of the following
conditions precedent:

7.1.1

the representations and warranties of the Purchaser set forth in this Agreement
will be true, correct and complete in all respects as of the Closing Date and
with the same effect as if made at and as of Closing and the Accepting
Shareholders will have received from the Purchaser a certificate executed by an
officer of the Purchaser certifying that the representations and warranties of
the Purchaser set forth in this Agreement are true and correct as at the Closing
Date;

7.1.2

the Purchaser will have performed and complied with all of the obligations,
covenants and agreements to be performed and complied with by it hereunder;

7.1.3

this Agreement, the Transaction Documents and all other documents necessary or
reasonably required to consummate the transactions contemplated hereby, all in
form and substance satisfactory to the Accepting Shareholders will have been
executed and delivered to the Accepting Shareholders;

7.1.4

the Accepting Shareholders and its accountants will be reasonably satisfied with
their review of the Purchaser Financial Statements;

7.1.5

all consents, renunciations, authorizations or approvals of third parties,
which, in the Accepting Shareholders’s reasonable opinion are necessary to give
effect to the transactions contemplated herein, must be obtained to the
Accepting Shareholders’s satisfaction or in accordance with the relevant
agreements, covenants or applicable law;

7.1.6

no Material Adverse Effect will have occurred with respect to the business of
the Purchaser;

7.1.7

the Consideration Securities will have been delivered in accordance with
Section 5; and

7.1.8

no injunction or restraining order of any court or administrative tribunal of
competent jurisdiction will be in effect prohibiting the transactions
contemplated by this Agreement and no action or proceeding will have been
instituted or be pending before any court or administrative tribunal to restrain
or prohibit the transactions contemplated by this Agreement.

7.2

Waiver/Survival

The conditions set forth in this article are for the exclusive benefit of the
Accepting Shareholders and may be waived by the Accepting Shareholders in
writing in whole or in part on or before the Closing Date. Notwithstanding any
such waiver, completion of the transactions contemplated by this Agreement by
the Accepting Shareholders will not prejudice or affect in any way the rights of
the Accepting Shareholders in respect of the warranties and representations of
the Purchaser set forth in this Agreement, and the representations and
warranties of the Purchaser in this Agreement will survive the Closing and
issuance of the Consideration Securities for the applicable period set out in
Section 4.28.

7.3

Covenant of the Purchaser

The Purchaser covenants to deliver all of the closing documentation set out in
herein.




30




--------------------------------------------------------------------------------




ARTICLE 8
CONDUCT OF BUSINESS PRIOR TO CLOSING AND SECOND CLOSING

8.1

Conduct

Except as otherwise contemplated or permitted by this Agreement, or as set forth
in the Disclosure document, during the period from the date of this Agreement to
the Closing Date, the Companies will do the following:

(a)

conduct the Business in the ordinary and usual course and in a continuous
fashion and will not, without the prior written consent of the Purchaser:

(i)

enter into any transaction which would constitute a breach of any of the
Companies’  representations, warranties or agreements contained herein,

(ii)

increase the salaries or other compensation of  or loan to, any of their
Employees, officers or directors of the Companies or make any increase in, or
any addition to, other benefits to which any of their Employees, officers or
directors may be entitled,

(iii)

create, incur, assume or guarantee any indebtedness for money borrowed, or
mortgaged or pledged by the Companies or a third party and will not subject any
of the material assets or properties of the Companies to any mortgage, lien,
pledge, security interest, conditional sales contract or other Encumbrance
related to any such indebtedness for money borrowed,

(iv)

declare, set aside or pay any dividend or make or agree to make any other
distribution or payment in respect of the Target’s capital shares or redeem,
repurchase or otherwise acquire or agree to redeem, purchase or acquire any of
the Target’s capital shares or equity securities, or

(v)

pay any amount (other than salaries in the ordinary course of business) to any
Related Party of the Companies except for reduction of debt to the same;

(b)

comply with all laws affecting the operation of the Business and pay all
required Taxes;

(c)

not take any action or omit to take any action which would, or would reasonably
be expected to, result in a breach of or render untrue any representation,
warranty, covenant or other obligation of either of the Companies contained
herein;

(d)

use commercially reasonable efforts to preserve intact the Business and the
assets, operations and affairs of each of the Companies and carry on the
business and the affairs of the Companies substantially as currently conducted,
and use commercially reasonable efforts to promote and preserve for the
Purchaser the goodwill of suppliers, customers and others having business
relations with either of the Companies;

(e)

take all necessary actions, steps and proceedings that are necessary to approve
or authorize, or to validly and effectively undertake, the execution and
delivery of this Agreement and the completion of the transactions contemplated
by this Agreement;

(f)

otherwise respond reasonably promptly to reasonable requests from the Purchaser
for information concerning the status of the business, operations, and finances
of either of the Companies; and

(g)

comply with the provisions of 0 of this Agreement.

ARTICLE 9
ADDITIONAL COVENANTS OF THE PARTIES

9.1

Notification of Financial Liabilities

The Accepting Shareholders will immediately notify the Purchaser if the Target
receives any advice or notification from its independent certified public
accountants that the Target has used any improper accounting practice that would
have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of the Target, any properties, assets, Liabilities,
revenues, or expenses. Notwithstanding any statement to the contrary in this
Agreement, this covenant will survive Closing and continue in full force and
effect.




31




--------------------------------------------------------------------------------




9.2

Notification

Between the date of this Agreement and the Second Closing, each of the parties
to this Agreement will promptly notify the other parties in writing if it
becomes aware of any fact or condition that causes or constitutes a material
breach of any of its representations and warranties as of the date of this
Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.  Should any such fact or condition require any change in the
Schedules relating to such party, such party will promptly deliver to the other
parties a supplement to the Schedules specifying such change.  During the same
period, each party will promptly notify the other parties of the occurrence of
any material breach of any of its covenants in this Agreement or of the
occurrence of any event that may make the satisfaction of such conditions
impossible or unlikely.  The Parties acknowledge that an affiliated company,
Carbon Green Inc, has been delayed in its financial statements and accordingly
is presently subject to a cease trade order in British Columbia.

9.3

Board of Directors

The current directors of the Purchaser, on request of the Target, will adopt
resolutions appointing one nominee of the Target to the Board of Directors of
the Purchaser which appointment will be effective on Closing or, if applicable,
ten days after the filing of a Schedule 14f-1 in connection with the
Transaction.  If applicable, the Purchaser will prepare and file a Schedule
14f-1 information statement with the SEC as required under the Exchange Act in
connection with a change of directors arising in connection with the completion
of the Transaction.  On Closing the Target, on request of the Purchaser, will
appoint one nominee of the Purchaser to its board.

9.4

Granting of Purchaser Options

Effective the day after completion of Second Closing, but not exercisable for
six months following Second Closing, the Purchaser grants an aggregate of up to
10,000,000 three year stock options at $1.00 per share to purchase Purchaser
Shares (“Purchaser Options”) vesting quarterly commencing the first vesting
September 1, 2011 for eight quarters to certain directors, officers, employees
and consultants of the Target who include:

John Novak  - 5,000,000,

Peter Jensen – 500,000,

Ken Lee -  500,000,

Mike Horne – 500,000

Quintuscourt Trust - 625,000

John Keister – 200,000

Alex Tai – 250,000

Evan Nosek – 100,000

Teddy Rachmat – 250,000

Adi Muljo – 250,000

Pantelis Loizou – 200,000

Staff of the Cyprus plant – 200,000

Tammey George – 20,000

Larynhill Ltd. (BVI) – 500,000

Dan Zambaftis – 150,000




32




--------------------------------------------------------------------------------




Each person shall prior to, or as soon after as possible, Closing enter into a
stock option agreement with the Purchaser that sets out the terms of grant and
the exemptions from Applicable Securities Laws pursuant to which the Purchaser
Options will be granted.  In the event that there is no applicable exemption
from the applicable prospectus and registration requirements under Applicable
Securities Laws to issue the Purchaser Options, and the Purchaser Shares upon
the exercise of the Purchaser Options, the right to receive such Purchaser
Options and/or Purchaser Shares upon the exercise of the Purchaser Options, will
be null and void.  The Purchaser agrees to include such Purchaser Options in any
S-8 filings to permit trading of the same.

9.5

Management and Employment Agreements

On   the Second Closing, unless already in existence, the Target shall enter
into:

9.5.1

executive management contracts with each of the Key Personnel on the same terms
as existing arrangements between the Key Personnel and the Companies (the
“Management Agreements”); and

9.5.2

employment agreements with such other Employees as the Purchaser deems necessary
to effectively operate the Business (the “Employment Agreements”).

The Target shall effect reasonable best efforts to eliminate any debt of the
Target including any insider debt for salaries, fees, bonuses or any other such.

9.6

Consents

The Target and the Purchaser covenant and agree that they will use commercially
reasonable efforts to obtain the consents, renunciations and approvals of third
parties which are necessary to the completion of the transactions contemplated
by this Agreement, provided that such consents, renunciations or approvals may
be validly given by such third parties in accordance with relevant agreements,
covenants or applicable law.

9.7

Exclusivity

Until such time, if any, as this Agreement is terminated, none of the Companies
(through their advisors, directors, bankers, employees, shareholders, agents or
otherwise) will, directly or indirectly:

9.7.1

solicit, initiate, encourage, facilitate or discuss any proposition, offer,
inquiry, submission or proposal from any other Person concerning the purchase of
whatever part of the issued and outstanding shares, other securities,
significant elements of assets of the Companies or any merger, reorganization,
arrangement, capitalization or any other form of business merger implicating,
directly or indirectly, the Companies or the Business (a “Proposed
Transaction”); or

9.7.2

enter into any agreement, discussions or negotiations with any person, company
or other entity with respect to a Proposed Transaction.

The Companies will inform the Purchaser of all propositions, offers or bids, or
information requests that they might receive regarding a Proposed Transaction
and must provide the Purchaser with all relevant information in their
possession.  

9.8

Access for Investigation

9.8.1

Between the date of this Agreement and the Second Closing, the Companies will:

(i)

afford the Purchaser and its representatives, legal and advisors and prospective
lenders and their representatives (collectively, the “Purchaser’s Advisors”)
full and free access to the Companies’ personnel, properties, contracts, books
and records, and other documents and data, in each case during normal business
hours, upon a reasonable number of occasions, upon reasonable notice and in a
manner calculated to minimize disruption of the Business;

(ii)

furnish the Purchaser and the Purchaser’s Advisors with copies of all such
contracts, books and records, and other existing documents and data, as the
Purchaser may reasonably request; and

(iii)

furnish the Purchaser and the Purchaser’s Advisors with such additional
financial, operating, and other data and information, as the Purchaser may
reasonably request.




33




--------------------------------------------------------------------------------




9.8.2

Between the date of this Agreement and the Second Closing, the Purchaser will:

(i)

afford the Accepting Shareholders and its representatives, legal and advisors
and prospective lenders and their representatives (collectively, the “Accepting
Shareholders’s Advisors”) full and free access to the Purchaser’s personnel,
properties, contracts, books and records, and other documents and data, in each
case during normal business hours, upon a reasonable number of occasions, upon
reasonable notice and in a manner calculated to minimize disruption of the
Purchaser’s business;

(ii)

furnish the Accepting Shareholders and the Accepting Shareholders’s Advisors
with copies of all such contracts, books and records, and other existing
documents and data, as the Accepting Shareholders may reasonably request; and

(iii)

furnish the Accepting Shareholders and the Accepting Shareholders’s Advisors
with such additional financial, operating, and other data and information, as
the Accepting Shareholders may reasonably request.

9.9

Required Approvals

9.8.1

As promptly as practicable after the date of this Agreement, the Companies will
make all filings required by Legal Requirements to be made by them in order to
consummate the transactions contemplated herein. Between the date of this
Agreement and the Closing Date, the Companies will cooperate with the Purchaser
with respect to all filings that the Purchaser elects to make or is required by
Legal Requirements to make in connection with the transactions contemplated
herein.

9.8.2

As promptly as practicable after the date of this Agreement, the Purchaser will
make all filings required by Legal Requirements to be made by it in order to
consummate the transactions contemplated herein. The Purchaser will (i) provide
the Accepting Shareholders with copies of all correspondence with Governmental
Bodies relating to such Legal Requirements, (ii) allow the Accepting
Shareholders to participate on all discussions or meetings (whether in person or
via phone or other technology) with Governmental Bodies relating to such Legal
Requirements, and (iii) provide the Accepting Shareholders with reasonable
notice of each of the foregoing, and a reasonable opportunity to participate in
the process where appropriate.

9.8.3

Between the date of this Agreement and the Second Closing, the Purchaser will
cooperate with the Accepting Shareholders with respect to all filings that the
Accepting Shareholders elects or is required by Legal Requirements to make in
connection with the transactions contemplated herein and will cooperate with the
Accepting Shareholders in obtaining all consents identified in the Disclosure
document; provided that this Agreement will not require the Purchaser to dispose
of or make any change in any portion of its business or to incur any other
burden to obtain a governmental authorization.

9.10

Notification

Between the date of this Agreement and the Second Closing, each of the parties
hereto will promptly notify the other parties hereto in writing if any such
party becomes aware of any fact or condition that causes or constitutes a breach
of any of the representations and warranties set forth herein, as of the date of
this Agreement, or if such party becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure document if the
Disclosure document were dated the date of the occurrence or discovery of any
such fact or condition, the Companies will promptly deliver to the Purchaser a
supplement to the Disclosure document specifying such change. During the same
period, each party hereto will promptly notify the other parties hereto of the
occurrence of any breach of any covenant set forth herein or of the occurrence
of any event that may make the satisfaction of the conditions set forth herein
impossible or unlikely.

9.11

Best Efforts

Between the date of this Agreement and the Second Closing, the parties will use
their best efforts to cause the conditions contained in this Agreement to be
satisfied.




34




--------------------------------------------------------------------------------




9.12

Disclosure of Confidential Information

9.12.1

Until the Second Closing and, if this Agreement is terminated without
consummation of the transactions contemplated herein, then after such
termination, the Purchaser and each of the Companies will maintain in
confidence, will cause their respective directors, officers, employees, agents,
and advisors to maintain in confidence, and will not use to the detriment of
another party or divulge to any third parties, other than their respective legal
and financial advisors, auditors, representatives and any other Governmental
Bodies having jurisdiction, any confidential written, oral, or other information
obtained during the course of the investigations in connection with this
Agreement or the transactions contemplated herein, unless:

9.12.1.1

such information is already known to such party or to others not bound by a duty
of confidentiality or such information becomes publicly available through no
fault of such party;

9.12.1.2

the use of such information is necessary or appropriate pursuant to the rules of
any stock exchange or in making any filing or obtaining any consent or approval
required for the consummation of the transactions contemplated herein; or

9.12.1.3

the furnishing or use of such information is required by or necessary or
appropriate in connection with legal proceedings.

9.13

Public Notices

The parties agree that they will not release or issue any reports or statements
or make any public announcements relating to this Agreement or the transactions
contemplated herein without the prior written consent of the other party, except
as may be required upon written advice of counsel to comply with applicable laws
or regulatory requirements after consulting with the other party hereto and
seeking their reasonable consent to such announcement.

ARTICLE  10
POST-CLOSING COVENANTS

10.1

Purchaser Additional Offers

Within 90 days of the Closing Date, the Purchaser shall offer to all other non
–US shareholders of the Target who have not been party to this Agreement the
same offer, mutatis mutandis, made to the Accepting Shareholders except that all
offers to shareholders who purchased Target shares for material cash amounts
shall receive only common shares.  Except for investors approved by the
Purchaser, the Target warrants that such offers shall not exceed 15% of the
Shares of the Accepting Shareholders unless first approved by the Purchaser.
 The Purchaser shall also replace existing warrants in the Companies on the same
terms.  The Target warrants that such shall not exceed 15% of the Target’s
issued capital.

10.2

Financial Support

It is acknowledged that the predecessors to the Target (CGI and CBp Carbon
Industries, Inc. (“CBp”)) will have maintenance requirements and costs after
Closing for such matters as transfer of Intellectual Property, filing of
registration statements for qualification of Purchaser shares to be distributed
to CBp shareholders, corporate maintenance and filings and other such matters.
 The Purchaser covenants to fund such requirements for not less than twelve
months.

10.3

Covenant Preventing Reverse Stock Split.  

The Purchaser and the Accepting Shareholders covenant and agree that it is in
the best interests of the current shareholders of the Purchaser, the Purchaser
and the Accepting Shareholders that neither the Purchaser nor the Accepting
Shareholders shall take any action that could result in a reverse split of the
common stock of the Purchaser for a period of 12-months from the date of
Closing.  The current shareholders of the Purchaser are each and all the
intended third party beneficiaries of this covenant.





35




--------------------------------------------------------------------------------




ARTICLE 11
TERMINATION

11.1

Termination

This Agreement may be terminated at any time prior to the Closing Date by:

(a)

mutual agreement of the Purchaser and the Accepting Shareholders;

(b)

the Purchaser, if there has been a material breach by either of the Companies of
any material representation, warranty, covenant or agreement set forth in this
Agreement on the part of either of the Companies that is not cured, to the
reasonable satisfaction of the Purchaser, within ten (10) business days after
notice of such breach is given by the Purchaser (except that no cure period will
be provided for a breach by either of the Companies that, by its nature, cannot
be cured);

(c)

the Accepting Shareholders, if there has been a material breach by the Purchaser
of any material representation, warranty, covenant or agreement set forth in
this Agreement on the part of the Purchaser that is not cured, to the reasonable
satisfaction of the Accepting Shareholders, within ten (10) business days after
notice of such breach is given by the Target or the Accepting Shareholders
(except that no cure period will be provided for a breach by the Purchaser that
by its nature cannot be cured);

(d)

the Purchaser or the Accepting Shareholders if any permanent injunction or other
order of a Governmental Body of competent authority preventing the consummation
of the transaction contemplated by this Agreement has become final and
non-appealable; or

(e)

if the transactions contemplated herein have not been consummated prior to April
30, 2011, unless otherwise extended by the written agreement of the parties
hereto.

11.2

Effect of Termination

In the event of the termination of this Agreement as provided in Section 11.1,
this Agreement will be of no further force or effect, provided, however, that no
termination of this Agreement will relieve any party of liability for any
breaches of this Agreement that are based on a wrongful refusal or failure to
perform any obligations under this Agreement.

ARTICLE 12
INDEMNITIES

12.1

Agreement of the Purchaser to Indemnify

The Purchaser will indemnify, defend, and hold harmless, to the full extent of
the law, the Accepting Shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Accepting
Shareholders by reason of, resulting from, based upon or arising out of:

12.1.1

the material breach by the Purchaser of any representation or warranty of the
Purchaser contained in or made pursuant to this Agreement or any certificate or
other instrument delivered pursuant to this Agreement; or

12.1.2

the material breach or partial breach by the Purchaser of any covenant or
agreement of the Purchaser made in or pursuant to this Agreement or any
certificate or other instrument delivered pursuant to this Agreement.

12.2

Agreement of the Companies to Indemnify

Each of the Companies will indemnify, defend, and hold harmless, to the full
extent of the law, the Purchaser from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Purchaser
by reason of, resulting from, based upon or arising out of:

12.2.1

the material breach by either of the Companies of any representation or warranty
of the either of the Companies contained in or made pursuant to this Agreement
or any certificate or other instrument delivered pursuant to this Agreement; or

12.2.2

the material breach or partial breach by either of the Companies of any covenant
or agreement of either of the Companies made in or pursuant to this Agreement or
any certificate or other instrument delivered pursuant to this Agreement.




36




--------------------------------------------------------------------------------




12.3

Third Party Claims

12.3.1

If any third party notifies a party entitled to indemnification under Section
12.1 or 12.2 (each an “Indemnified Party”) with respect to any matter (a
“Third-Party Claim”) which may give rise to an indemnity claim against a party
required to indemnify such Indemnified Party under Section 12.1 or 12.2 (each an
“Indemnifying Party”), then the Indemnified Party will promptly give written
notice to Indemnifying Party; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this 0, except to the extent such
delay actually and materially prejudices the Indemnifying Party.

12.3.2

The Indemnifying Party will be entitled to participate in the defense of any
Third-Party Claim that is the subject of a notice given by the Indemnified Party
pursuant to Section 12.3.1.  In addition, the Indemnifying Party will have the
right to defend the Indemnified Party against the Third-Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party so long as (i)
the Indemnifying Party gives written notice to the Indemnified Party within
fifteen days after the Indemnified Party has given notice of the Third-Party
Claim that the Indemnifying Party elects to assume the defense of such
Third-Party Claim, (ii) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have adequate financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (iii)
if the Indemnifying Party is a party to the Third-Party Claim or, in the
reasonable opinion of the indemnified Party some other actual or potential
conflict of interest exists between the Indemnifying Party and the Indemnified
Party, the Indemnified Party determines in good faith that joint representation
would not be inappropriate, (iv) the Third-Party Claim does not relate to or
otherwise arise in connection with Taxes or any criminal or regulatory
enforcement action, (v) settlement of, an adverse judgment with respect to or
the Indemnifying Party’s conduct of the defense of the Third-Party Claim is not,
in the good faith judgment of the Indemnified Party, likely to be materially
adverse to the Indemnified Party’s reputation or continuing business interests
(including its relationships with current or potential customers, suppliers or
other parties material to the conduct of its business) and (vi) the Indemnifying
Party conducts the defense of the Third-Party Claim actively and diligently.
 The Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third-Party Claim; provided,
however, that the Indemnifying Party will pay the reasonable fees and expenses
of separate co-counsel retained by the Indemnified Party that are incurred prior
to Indemnifying Party’s assumption of control of the defense of the Third-Party
Claim.

12.3.3

The Indemnifying Party will not consent to the entry of any judgment or enter
into any compromise or settlement with respect to the Third-Party Claim without
the prior written consent of the Indemnified Party unless such judgment,
compromise or settlement (i) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant, (ii) results in the full and general
release of the Indemnified Party from all liabilities arising or relating to, or
in connection with, the Third-Party Claim and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
has no effect on any other claims that may be made against the Indemnified
Party.

12.3.4

If the Indemnifying Party does not deliver the notice contemplated by Section
12.3.2(i), or the evidence contemplated by Section 12.3.2(ii), within fifteen
days after the Indemnified Party has given notice of the Third-Party Claim, or
otherwise at any time fails to conduct the defense of the Third-Party Claim
actively and diligently, the Indemnified Party may defend, and may consent to
the entry of any judgment or enter into any compromise or settlement with
respect to, the Third-Party Claim in any manner it may deem appropriate;
provided, however, that the Indemnifying Party will not be bound by the entry of
any such judgment consented to, or any such compromise or settlement effected,
without its prior written consent (which consent will not be unreasonably
withheld or delayed).  In the event that the Indemnified Party conducts the
defense of the Third-Party Claim pursuant to this Section 12.3.4, the
Indemnifying Party will (i) advance the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
reasonable attorneys’ fees and expenses) and (ii) remain responsible for any and
all other Losses that the Indemnified Party may incur or suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third-Party Claim
to the fullest extent provided in this 0.




37




--------------------------------------------------------------------------------




ARTICLE 13
GENERAL

13.1

Expenses

All costs and expenses incurred in connection with the preparation of this
Agreement and the transactions contemplated by this Agreement will be paid by
the party incurring such expenses.

13.2

Indemnifications Not Affected by Investigation

The right to indemnification, payment of damages or other remedy based on the
representations, warranties, covenants, and obligations contained herein will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.

13.3

Assignment

No parties to this Agreement may assign any of their respective rights under
this Agreement without the prior consent of each of the other parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of each of the parties, as applicable.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns, as applicable.

13.4

Notices

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail, the notice to the following
address or number:

If to the Purchaser:

Hunt Global Resources Ltd.
Waterway Plaza II, 3rd Floor
10001 Woodloch Forest, The Woodlands, TX 77380
Attention: George Sharp


Telephone: 281-825-5000


 

With copy to:

 

Joel Seidner, Esq.

880 Tully Road #50

Houston, Texas 77079

Telephone:  (281) 493-1311  

Facsimile:  (281) 667-3292       

 

Email:  sidebar5@juno.com




If to the Accepting Shareholders or to the Target:

c/o Bacchus  Law Corp.
Suite 1820 – 925 West Georgia Street
Vancouver, British Columbia, Canada  V6C 3L2

Attention: Peter Jensen
Telephone: (604) 632-1700
Facsimile: (604) 632-1730
Email:  pjensen@bacchuscorplaw.com






(or to such other address or number as any party may specify by notice in
writing to another party).




38




--------------------------------------------------------------------------------




Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be.

Any notice sent by prepaid registered mail will be deemed conclusively to have
been effectively given on the third business day after posting; but if at the
time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

13.5

Governing Law; Venue

This Agreement, the legal relations between the parties and the adjudication and
the enforcement thereof, shall be governed by and interpreted and construed in
accordance with the substantive laws of the State of Colorado without regard to
applicable choice of law provisions thereof.  The parties hereto agree that any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby may be brought in any court located in the
State of Colorado and each party hereto irrevocably submits to the jurisdiction
of each of those courts.

13.6

Severability

If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by reason of any rule of law or public policy, then
such covenant or other provision will be severed from and will not affect any
other covenant or other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal, or unenforceable covenant or provision
had never been contained in this Agreement.  All other covenants and provisions
of this Agreement will, nevertheless, remain in full force and effect and no
covenant or provision will be deemed dependent upon any other covenant or
provision unless so expressed herein.

13.7

Entire Agreement

This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto.  Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.

13.8

Further Assurances

The parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.

13.9

Enurement

This Agreement and each of the terms and provisions hereof will enure to the
benefit of and be binding upon the parties and their respective heirs,
executors, administrators, personal representatives, successors and assigns.

13.10

Amendment

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.

13.11

Schedules and Disclosure documents

The schedules attached, the Disclosure document and the Purchaser Disclosure
document provided pursuant to this Agreement are incorporated herein.




[the remainder of this page purposely left blank]




39




--------------------------------------------------------------------------------




13.12

Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument and delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first above written.







Carbon Green NA, Inc.
Per:

/s/ John Novak


John Novak, President and CEO

 

 

 

Hunt Global Resources, Inc.
Per:

/s/ George Sharp


George Sharp, President and CEO










40




--------------------------------------------------------------------------------

SCHEDULE “A”




Executing Accepting Shareholders




 

 

PURCHASER CONSIDERATION PAID

 

 

 

 

 

 

 

 

 

 

 

Target

 

PC Shares

 

P Series A

 

P Series B

 

PS A

 

PS B

 

 

 

 

 

 

 

 

 

 

 

Shares Tendered

 

 

 

 

 

 

 

Warrants

 

Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nil

 

Nil

 

Nil

 

24,000

 

Nil

/s/ John Novak, Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thunderlight International

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,500,000 Class A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nil

 

Nil

 

Nil

 

Nil

 

26,195

/s/ John Novak, Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thunderlight International

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6,500,000 Class B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11,875,750

 

44,300

 

44,300

 

Nil

 

Nil

/s/ John Novak, Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Millennium Capital

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial Group

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33,500,000 common

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12,235,920

 

44,985

 

44,985

 

Nil

 

Nil

/s/ Peter Jensen, authorized person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CBp Carbon Industries, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34,000,000 commons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,232,800

 

26,440

 

26,440

 

Nil

 

Nil

/s/ Jana Whitlock , Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pelias Trading Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20,000,000 commons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nil

 

Nil

 

Nil

 

Nil

 

2015

/s/ Ken Lee, Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ken Lee Family Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

500,000 Class B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




41




--------------------------------------------------------------------------------




 

 

PURCHASER CONSIDERATION PAID

 

 

 

 

 

 

 

 

 

 

 

Target

 

PC Shares

 

P Series A

 

P Series B

 

PS A

 

PS B

 

 

 

 

 

 

 

 

 

 

 

Shares Tendered

 

 

 

 

 

 

 

Warrants

 

Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nil

 

Nil

 

Nil

 

Nil

 

4030

/s/ Ken Lee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ken Lee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,000,000 Class B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

317,460

 

1325

 

1325

 

Nil

 

Nil

/s/ Ken Lee, Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ken Lee Family Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,000,000 commons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

634,928

 

2650

 

2650

 

Nil

 

Nil

/s/ Ken Lee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ken Lee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,000,000 commons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nil

 

Nil

 

Nil

 

Nil

 

6045

/s/ Peter Jensen, authorized person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter Jensen Family Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,500,000 Class B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

952,388

 

3975

 

3975

 

Nil

 

Nil

/s/ Peter Jensen, Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter Jensen Family Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,000,000 commons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




42




--------------------------------------------------------------------------------




SCHEDULE “B”

CERTIFICATE OF NON-U.S. SHAREHOLDER

Capitalized terms used but not otherwise defined in this Certificate shall have
the meanings given to such terms in that certain Share Exchange Agreement dated
March 2, 2011 among the undersigned, the Purchaser and the Target.  In
connection with the issuance of the Consideration Securities to the undersigned,
the undersigned hereby agrees, acknowledges, represents and warrants that:

1.

the undersigned is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);

2.

none of the Consideration Securities have been or will be registered under the
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in compliance with any Applicable
Securities Laws;

3.

offers and sales of any of the Consideration Securities prior to the expiration
of a period of six months after the date of original issuance of the
Consideration Securities (the six month period hereinafter referred to as the
“Distribution Compliance Period”) shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom and in each case only in accordance with applicable state
and foreign securities laws;

4.

the undersigned will not engage in any hedging transactions involving any of the
Consideration Securities unless such transactions are in compliance with the
provisions of the Securities Act and in each case only in accordance with
Applicable Securities Laws;

5.

the undersigned is acquiring the Consideration Securities for investment only
and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Consideration
Securities in the United States or to U.S. Persons;

6.

the undersigned has not acquired the Consideration Securities as a result of,
and will not itself engage in, any directed selling efforts (as defined in
Regulation S) in the United States in respect of the Consideration Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Consideration Securities; provided,
however, that the undersigned may sell or otherwise dispose of the Consideration
Securities pursuant to registration thereof under the Securities Act and any
Applicable Securities Laws or under an exemption from such registration
requirements;

7.

the statutory and regulatory basis for the exemption claimed for the sale of the
Consideration Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the Securities Act or any Applicable Securities Laws;

8.

except as set out in the Agreement, the Purchaser has not undertaken, and will
have no obligation, to register any of the Consideration Securities under the
Securities Act;

9.

the Purchaser is entitled to rely on the acknowledgements, agreements,
representations and warranties of the undersigned contained in the Agreement and
this Certificate, and the undersigned will hold harmless the Purchaser from any
loss or damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the undersigned not being
true and correct;

10.

the undersigned has been advised to consult its own respective legal, tax and
other advisors with respect to the merits and risks of an investment in the
Consideration Securities and, with respect to applicable resale restrictions, is
solely responsible (and the Purchaser is not in any way responsible) for
compliance with applicable resale restrictions;

11.

the undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Purchaser in
connection with the acquisition of the Consideration Securities under the
Agreement, and to obtain additional information, to the extent possessed or
obtainable by the Purchaser without unreasonable effort or expense;




B-1




--------------------------------------------------------------------------------




12.

the books and records of the Purchaser were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the undersigned
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the acquisition of the
Consideration Securities under the Agreement have been made available for
inspection by the undersigned, the undersigned’s attorney and/or advisor(s);

13.

the undersigned:

(a)

is knowledgeable of, or has been independently advised as to, the Applicable
Securities Laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Consideration
Securities;

(b)

the undersigned is acquiring the Consideration Securities pursuant to exemptions
from prospectus or equivalent requirements under Applicable Securities Laws or,
if such is not applicable, the undersigned is permitted to acquire the
Consideration Securities under the Applicable Securities Laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions;

(c)

the Applicable Securities Laws of the authorities in the International
Jurisdiction do not require the Purchaser to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Consideration Securities; and

(d)

the acquisition of the Consideration Securities by the undersigned does not
trigger:

(i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

(ii)

any continuous disclosure reporting obligation of the Purchaser in the
International Jurisdiction; and

the undersigned will, if requested by the Purchaser, deliver to the purchaser a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(c) and 13(d) above to
the satisfaction of the Purchaser, acting reasonably;

14.

the undersigned (i) is able to fend for itself in connection with the
acquisition of the Consideration Securities; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Consideration Securities; and (iii)
has the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

15.

the undersigned is not aware of any advertisement of any of the Consideration
Securities and is not acquiring the Consideration Securities as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

16.

except as set out in the Agreement, no Person has made to the undersigned any
written or oral representations:

(a)

that any Person will resell or repurchase any of the Consideration Securities;

(b)

that any Person will refund the purchase price of any of the Consideration
Securities;

(c)

as to the future price or value of any of the Consideration Securities; or

(d)

that any of the Consideration Securities will be listed and posted for trading
on any stock exchange or automated dealer quotation system or that application
has been made to list and post any of the Consideration Securities on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the Purchaser’s Shares on the OTC Bulletin Board;




B-2




--------------------------------------------------------------------------------




17.

the undersigned is outside the United States when receiving and executing this
Agreement and is acquiring the Consideration Securities as principal for their
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other Person has a direct or indirect beneficial interest in the Consideration
Securities;

18.

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Securities;

19.

the Consideration Securities are not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a Person in the United States; and

20.

the undersigned acknowledges and agrees that the Purchaser shall refuse to
register any transfer of Consideration Securities not made in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration under the
Securities Act.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.







 

 

Date:

 

, 2011

Signature

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

Title (if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone:

 

 

 

 

 

 

 

 

 

 

Email Address:

 

 

 

 

 

 

 

 

 

 




B-3




--------------------------------------------------------------------------------

SCHEDULE “C”

CERTIFICATE OF U.S. SHAREHOLDER

Capitalized terms used but not otherwise defined in this Certificate shall have
the meanings given to such terms in that certain Share Exchange Agreement dated
March 2, 2011 among the undersigned, the Purchaser and the Target.  In
connection with the issuance of the Consideration Securities to the undersigned,
the undersigned hereby agrees, acknowledges, represents and warrants that:




If the undersigned is a US citizen (or otherwise subject to US jurisdiction) the
undersigned hereby so declares and further declares that the undersigned is an
"Accredited Investor" as that term is defined in Regulation D promulgated under
the relevant Securities Act of the United States, by virtue of the undersigned
's qualification under one or more of the following categories (PLEASE CHECK OFF
APPROPRIATE CATEGORY):




(   )

The Undersigned is a natural person whose individual net worth, or joint net
worth with that person's spouse at the time of purchase exceeds $1,000,000.




(   )

The Undersigned is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person's
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.




(   )

The Undersigned is a corporation, organization described in section 501(c)(3) of
the United States Internal Revenue Code, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of $5,000,000.




(   )

The Undersigned is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person.




(   )

The Undersigned is a director or executive officer of the Corporation.




(   )

The Undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940.




(   )

The Undersigned is a bank as defined in section 3(a)(2) of the Act, or a savings
and loan association or other institution as defined in  section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity; a broker or
dealer registered pursuant to section 15 of the Securities Exchange Act of 1934;
an insurance company as defined in section 2(13) of the Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a self-
directed plan, with investment decisions made solely by persons that are
accredited investors.




(   )

The Undersigned is an entity in which all  of the equity owners are accredited
investors under one or more of the categories set forth above.




The statements made in this Certificate are true.







DATED                            , 20  




                                                                

Name of Undersigned [Please Print]







                                                                

Signature of Undersigned




C-1

--------------------------------------------------------------------------------




                                                              

Name and Office of Authorized Signatory [Please Print]







                                                              

Address of Undersigned







                                                              










                                                              

Phone




                                                              

E-Mail Address




                                                              

Social Insurance Number










C-2


